


Exhibit 10.1

--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of
August 29, 2012
among
[creditagreementaugust_image1.jpg]
IHS INC.,


IHS GLOBAL INC.,


The LENDERS Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
___________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as lead arranger



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




Table of Contents
Page #
ARTICLE I.
Definitions    1

Section 1.01.
Defined Terms    1

Section 1.02.
Classification of Loans and Borrowings    15

Section 1.03.
Terms Generally    15

Section 1.04.
Accounting Terms; GAAP    15

ARTICLE II.
The Credits    16

Section 2.01.
Term Commitments    16

Section 2.02.
Loans and Borrowings    16

(a)
Loans Made Ratably    16

(b)
Initial Type of Loans    16

(c)
Minimum Amounts; Limitation on Fixed Rate Borrowings    16

(d)
Limitation on Interest Periods    16

Section 2.03.
Requests for Borrowings    16

Section 2.04.
Funding of Borrowings    17

(a)
By Lenders    17

(b)
Fundings Assumed Made    17

Section 2.05.
Interest Elections    18

(a)
Conversion and Continuation    18

(b)
Delivery of Interest Election Request    18

(c)
Contents of Interest Election Request    18

(d)
Notice to the Lenders    18

(e)
Automatic Conversion    19

(f)
Limitations on Election    19

Section 2.06.
Termination of Term Commitments    19

Section 2.07.
Repayment of Loans; Evidence of Debt    19

(a)
Promise to Pay    19

(b)
Lender Records    19

(c)
Administrative Agent Records    19

(d)
Prima Facie Evidence    19

(e)
Request for a Note    19

Section 2.08.
Amortization of Term Loans    20

Section 2.09.
Prepayment of Loans    20

(a)
Optional Prepayment    20

(b)
Selection of Borrowing to be Prepaid    20

(c)
Notice of Prepayment; Application of Prepayments    20

Section 2.10.
Agent Fees    20

Section 2.11.
Interest    20

(a)
ABR Borrowings    20

(b)
Fixed Rate Borrowings    20

(c)
Default Interest    20

(d)
Payment of Interest    20

(e)
Computation    21

Section 2.12.
Increased Costs    21

(a)
Change In Law    21

(b)
Capital Adequacy    21

(c)
Delivery of Certificate    21

(d)
Limitation on Compensation    21

(e)
Reserves on Fixed Rate Loans    22




--------------------------------------------------------------------------------




Section 2.13.
Break Funding Payments    22

Section 2.14.
Taxes    22

(a)
Gross Up    22

(b)
Payment of Other Taxes    22

(c)
Tax Indemnification    22

(d)
Receipts    23

(e)
Foreign Lenders    23

(f)
Refund    23

Section 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs    23

(a)
Payments Generally    23

(b)
Pro Rata Application    24

(c)
Sharing of Set-offs    24

(d)
Payments from Borrower Assumed Made    24

(e)
Application of Amounts Received under the US Guaranty Agreement    24

(f)
Return of Amounts    25

Section 2.16.
Mitigation Obligations; Replacement of Lenders    25

(a)
Mitigation    25

(b)
Replacement    25

ARTICLE III.
Representations and Warranties    25

Section 3.01.
Organization; Powers    25

Section 3.02.
Authorization; Enforceability    26

Section 3.03.
Governmental Approvals; No Conflicts    26

Section 3.04.
Financial Condition; No Material Adverse Change    26

(a)
Delivery of Financial Statement    26

(b)
No Contingent Liabilities or Losses    26

(c)
No Material Change    26

Section 3.05.
Properties    26

(a)
Title    26

(b)
Intellectual Property    26

Section 3.06.
Litigation and Environmental Matters    27

(a)
Litigation    27

(b)
Environmental    27

(c)
Disclosed Matters    27

Section 3.07.
Compliance with Laws and Agreements    27

Section 3.08.
Investment Company Status    27

Section 3.09.
Taxes    27

Section 3.10.
ERISA and Foreign Plans    27

Section 3.11.
Disclosure    28

Section 3.12.
Subsidiaries    28

Section 3.13.
Insurance    28

Section 3.14.
Labor Matters    28

Section 3.15.
Solvency    29

Section 3.16.
Margin Securities    29

Section 3.17.
Common Enterprise    29

Section 3.18.
Ranking    29

Section 3.19.
OFAC and Patriot Act    29

ARTICLE IV.
Conditions    30

Section 4.01.
Effective Date    30

(a)
Execution and Delivery of This Agreement    30

(b)
Legal Opinion    30

(c)
Corporate Authorization Documents    30




--------------------------------------------------------------------------------




(d)
Closing Certificate    30

(e)
Fees    30

(f)
US Guaranty Agreement    30

(g)
Representations and Warranties    31

(h)
No Default    31

(i)
JPMorgan Credit Agreement    31

ARTICLE V.
Affirmative Covenants    31

Section 5.01.
Financial Statements and Other Information    31

(a)
Annual Audit    31

(b)
Quarterly Financial Statements    31

(c)
Compliance Certificate    31

(d)
Management Report    32

(e)
Public Reports    32

(f)
Investment Policy    32

(g)
Additional Information    32

Section 5.02.
Notices of Material Events    32

(a)
Default    32

(b)
Notice of Proceedings    32

(c)
ERISA Event    32

(d)
Material Adverse Effect    33

Section 5.03.
Existence; Conduct of Business    33

Section 5.04.
Payment of Obligations    33

Section 5.05.
Insurance    33

Section 5.06.
Books and Records and Inspection    33

Section 5.07.
Compliance with Laws    33

Section 5.08.
Use of Proceeds    33

Section 5.09.
Joinder of Subsidiaries to the US Guaranty Agreement    34

(a)
Joinder Tests    34

(b)
Joinder of Domestic Subsidiaries    34

(c)
Limit on Joinder of Joint Ventures    34

Section 5.10.
Further Assurances    34

ARTICLE VI.
Negative Covenants    34

Section 6.01.
Indebtedness    34

Section 6.02.
Liens    36

Section 6.03.
Fundamental Changes    37

Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    37

Section 6.05.
Asset Sales    39

Section 6.06.
Hedge Agreements    40

Section 6.07.
Restricted Payments    40

Section 6.08.
Transactions with Affiliates    41

Section 6.09.
Restrictive Agreements    41

Section 6.10.
Change in Fiscal Year    41

ARTICLE VII.
Financial Covenants    41

Section 7.01.
Interest Coverage Ratio    41

Section 7.02.
Leverage Ratio    41

ARTICLE VIII.
Events of Default    42

Section 8.01.
Events of Default; Remedies    42

(a)
Principal Payment    42

(b)
Interest and Fee Payments    42

(c)
Representation or Warranties    42




--------------------------------------------------------------------------------




(d)
Covenant Violation; Immediate Default    43

(e)
Covenant Violation with Cure Period    43

(f)
Cross Payment Default    43

(g)
Cross Covenant Default    43

(h)
Involuntary Bankruptcy    43

(i)
Voluntary Bankruptcy    43

(j)
Other Insolvency    44

(k)
Judgments    44

(l)
ERISA Events    44

(m)
Invalidity of Loan Documents    44

(n)
Material Adverse Effect    44

(o)
Change in Control    44

Section 8.02.
Performance by the Administrative Agent    45

Section 8.03.
Limitation on Separate Suit    45

ARTICLE IX.
The Administrative Agent    45

Section 9.01.
Appointment    45

Section 9.02.
Rights as a Lender    45

Section 9.03.
Limitation of Duties and Immunities    45

Section 9.04.
Reliance on Third Parties    46

Section 9.05.
Sub-Agents    46

Section 9.06.
Successor Agent    46

Section 9.07.
Independent Credit Decisions    47

Section 9.08.
Permitted Release of Subsidiary Loan Parties    47

Section 9.09.
No Other Duties    47

ARTICLE X.
Miscellaneous    48

Section 10.01.
Notices    48

Section 10.02.
Waivers; Amendments    48

(a)
No Waiver; Rights Cumulative    48

(b)
Amendments    49

Section 10.03.
Expenses; Indemnity; Damage Waiver    49

(a)
Expenses    49

(b)
Indemnity    49

(c)
Lenders' Agreement to Pay    50

(d)
Waiver of Damages    50

(e)
Payment    50

Section 10.04.
Successors and Assigns    50

(a)
Successors and Assigns    50

(b)
Assignment    50

(c)
Participations    52

(d)
Pledge    52

Section 10.05.
Survival    52

Section 10.06.
Counterparts; Integration; Effectiveness    53

Section 10.07.
Severability    53

Section 10.08.
Right of Setoff    53

Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process    53

(a)
Governing Law    53

(b)
Jurisdiction    53

(c)
Venue    54

(d)
Service of Process    54

(e)
Process Agent    54

Section 10.10.
WAIVER OF JURY TRIAL    54

Section 10.11.
Headings    55




--------------------------------------------------------------------------------




Section 10.12.
Confidentiality    55

Section 10.13.
Maximum Interest Rate    55

(a)
Limitation to Maximum Rate; Recapture    55

(b)
Cure Provisions    55

Section 10.14.
No Duty    56

Section 10.15.
No Fiduciary Relationship    56

Section 10.16.
Equitable Relief    56

Section 10.17.
Construction    56

Section 10.18.
Independence of Covenants    56

Section 10.19.
USA PATRIOT Act    56










--------------------------------------------------------------------------------


LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:


Schedule 1.01
–
Guarantors
Schedule 2.01
–
Term Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of US Guaranty Agreement
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request









--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of August 29, 2012, among:
(a)    IHS INC., a Delaware corporation ("IHS");
(b)    IHS GLOBAL INC., a Delaware corporation (the "Borrower");
(c)    the Lenders party hereto; and
(d)    BANK OF AMERICA, N.A. as Administrative Agent.
The parties hereto agree as follows:




--------------------------------------------------------------------------------


ARTICLE I.

Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Acquisition Threshold" has the meaning set forth in Section 7.02.
"Administrative Agent" means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Alternate Base Rate" means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively.
"Applicable Rate" means, for any day with respect to any ABR Loan or Fixed Rate
Loan, as the case may be, the applicable rate per annum set forth below under
the caption "ABR Spread" or "Fixed Rate Spread", as the case may be, based upon
the Leverage Ratio as of the most recent determination date:
Leverage Ratio
Fixed Rate Spread
ABR Spread
Category 1
≥ 2.50 to 1.00
1.75%
0.75%
Category 2
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
Category 3
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
Category 4
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
Category 5
< 1.00 to 1.00
1.00%
0.00%







--------------------------------------------------------------------------------


For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each of IHS' fiscal quarters based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b); provided that until the
delivery to the Administrative Agent pursuant to Section 5.01 of IHS'
consolidated financial information for the fiscal quarter of IHS ending August
31, 2012, the "Applicable Rate" shall be the applicable rate per annum set forth
in the table above opposite Category 3; and (ii) each change in the Applicable
Rate resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change. If it is ever subsequently determined that such financial statements did
not accurately report as of the date of such financial statements the
information necessary to determine the Leverage Ratio and as a result thereof
the Leverage Ratio utilized to determine the Applicable Rates was not correct
and resulted in the Applicable Rates being otherwise lower than they should have
been if the Leverage Ratio was accurately determined, Borrower shall pay to the
Administrative Agent the amount that would have been due under the terms hereof
if the Leverage Ratio was calculated correctly. A certificate of the
Administrative Agent setting forth the amount or amounts (including a reasonably
detailed calculation thereof) of any such difference shall be delivered to
Borrower and Borrower shall pay the Administrative Agent the amount shown as due
on any such certificate within 30 days after receipt thereof.
Notwithstanding the foregoing, if IHS has notified the Administrative Agent that
an Acquisition Threshold has been achieved and has elected a Trigger Quarter,
then the Applicable Rate shall be automatically increased to the percentages set
forth below beginning as of the first day of such election by IHS and continuing
until the first date thereafter when IHS delivers to the Administrative Agent
the consolidated financial statements pursuant to Section 5.01(a) or (b) hereof
and the corresponding compliance certificate pursuant to Section 5.01(c) hereof
evidencing that IHS has a Leverage Ratio of less than or equal to 3.00 to 1.00
for a fiscal quarter.
Fixed Rate Spread
ABR Spread
2.25%
1.25%



"Approved Fund" has the meaning assigned to such term in Section 10.04.
"Assignment and Assumption" means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" has the meaning assigned to such term in the first paragraph hereof.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Fixed Rate Loans, as to which a single Interest
Period is in effect.
"Borrowing Request" means a request by Borrower for the Borrowing in accordance
with Section 2.03.






--------------------------------------------------------------------------------


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that when used in connection with
(a) a Fixed Rate Loan, the term "Business Day" shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
"Canadian Subsidiary" means a Subsidiary of IHS incorporated or formed under the
laws of Canada or any province or territory thereof.
"Canadian Pension Plan" means a defined benefit pension plan registered under
the Pension Benefits Act (Ontario), or covered by other Canadian or provincial
pension legislation including the Income Tax Act (Canada), or a Canadian
registered pension plan which any Credit Party sponsors, maintains or to which
it makes, is making or is obligated to make contributions or has made
contributions at any time during the immediately preceding five (5) plan years.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Change in Control" means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the JPMorgan
Effective Date, by any Person or group (within the meaning of Rule 13d-3 of the
Securities Exchange Commission under the Securities Exchange Act of 1934, as
then in effect), other than the Current Holder Group, of shares representing
more than thirty-three percent (33%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of IHS; (b) if IHS shall
cease to own, directly or indirectly, one hundred percent (100%) of the record
and beneficial ownership of each other "Borrower" under the JPMorgan Credit
Agreement (unless such other "Borrower" under the JPMorgan Credit Agreement is
merged out of existence pursuant to Section 6.03 hereof, or shall no longer be a
"Borrower" thereunder); (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of IHS by Persons who were neither
(i) nominated by the board of directors of IHS nor (ii) approved or appointed by
directors so nominated; or (d) the occurrence of a change of control, or other
similar provision, as defined in any agreement governing Material Indebtedness.
"Change in Law" means (a) the adoption of any law, rule or regulation after the
JPMorgan Effective Date (including any law, rule or regulations currently under
contemplation as of the JPMorgan Effective Date), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the JPMorgan Effective Date or (c) compliance by
any Lender (or, for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the JPMorgan Effective Date. The Dodd Frank Wall
Street Reform and Consumer Protection Act, any new Basel Capital Accord issued
by the Basel Committee on Banking Supervision, and all requests, rules,
guidelines, and directives promulgated under any of the foregoing shall be
deemed to be a "Change in Law", regardless of the date enacted or adopted.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.




--------------------------------------------------------------------------------


"Consolidated" means the resultant consolidation of the financial statements of
IHS and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 of the JPMorgan
Credit Agreement.
"Consolidated Depreciation and Amortization Charges" means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of IHS for such period, as
determined on a Consolidated basis and in accordance with GAAP.
"Consolidated EBITDA" means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period:
(a)    plus the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive
plan, (v) cash non-recurring acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any period of calculation, the
aggregate amount added back under this clause (v) shall not comprise more than
10% of the Consolidated EBITDA for such period, and (vi) non-cash losses or
charges (including charges incurred pursuant to the refinancing of the credit
facility in effect prior to the JPMorgan Credit Agreement) that are unusual or
non-recurring,
(b)    minus extraordinary or unusual one time gains;
provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is in compliance with the requirements of
Article 11 of Regulation S-X of the Securities and Exchange Commission and to:
(x)    add back thereto the sum of the following: (A) non-cash charges or
expenses in connection with options, restricted stock, restricted stock units or
other equity level awards under any employee incentive plan; (B) cash
non-recurring acquisition or restructuring charges or expenses related to
employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (B) shall not comprise more than 10% of the
total consolidated earnings before interest, taxes, depreciation and
amortization of the Target for such period, and (C) non-cash losses or charges
that are unusual or non-recurring;
(y)    subtract therefrom extraordinary or unusual one time gains.
"Consolidated Funded Indebtedness" means, at any date, all Indebtedness (other
than net obligations under any Hedge Agreement), including, but not limited to,
current, long-term and Subordinated Indebtedness, if any, of IHS, as determined
on a Consolidated basis and in accordance with GAAP.
"Consolidated Income Tax Expense" means, for any period, all provisions for
taxes paid or payable based on the gross or net income of IHS (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of IHS, as determined on a
Consolidated basis and in accordance with GAAP.




--------------------------------------------------------------------------------


"Consolidated Interest Expense" means, for any period, the interest expense of
IHS for such period, as determined on a Consolidated basis and in accordance
with GAAP.
"Consolidated Net Earnings" means, for any period, the net income (loss) of IHS
for such period, as determined on a Consolidated basis and in accordance with
GAAP excluding therefrom however, to the extent otherwise included therein:
(a) the income (or loss) of any Person (other than a Subsidiary) in which IHS or
a Subsidiary has an ownership interest to the extent recorded separately on the
financial statements of IHS as income from equity investments; provided,
however, that (i) Consolidated Net Earnings shall include amounts in respect of
such income when actually received in cash by IHS or such Subsidiary in the form
of dividends or similar distributions and (ii) Consolidated Net Earnings shall
be reduced by the aggregate amount of all investments, regardless of the form
thereof, made by IHS or any Subsidiary in such Person for the purpose of funding
any deficit or loss of such Person and (b) the income of any Subsidiary to the
extent the payment of such income in the form of a distribution or repayment of
any Indebtedness to IHS or a Subsidiary is not permitted on account of any
restriction in by-laws, articles of incorporation or similar governing document
or any agreement applicable to such Subsidiary.
"Contract Rate" has the meaning assigned to such term in Section 10.13(a).
"Credit Parties" means each Loan Party, each "Foreign Borrower" party to the
JPMorgan Credit Agreement, and each "Foreign Guarantor" party to the JPMorgan
Credit Agreement.
"Current Holder Group" shall mean (a) TB Continuity II Trust, a trust formed
under the laws of the Cayman Islands (the "Trust"), and (b) other Persons that
are wholly-owned, directly or indirectly, by the Trust.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Disclosed Matters" means all the matters disclosed on Schedule 3.06.
"Dollars" or "$" refers to lawful currency of the United States of America.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
"Election Date" has the meaning set forth in Section 7.02.
"Elevated Leverage Period" has the meaning set forth in Section 7.02.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of IHS or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation,




--------------------------------------------------------------------------------


use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
"Equity Interests" means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with IHS, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by IHS or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by IHS or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by IHS or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by IHS or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from IHS or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
"Event of Default" has the meaning assigned to such term in Section 8.01.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 2.14(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.14(a).
"Federal Funds Effective Rate" means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged




--------------------------------------------------------------------------------


by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America, N.A. on such day on such
transactions as determined by the Administrative Agent.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller.
"Fixed Rate", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate but not including any Loan or
Borrowing bearing interest at a rate determined by reference to clause (c) of
the definition of the term "Alternate Base Rate".
"Foreign Lender" means, with respect to Borrower, any Lender that is organized
under the laws of a jurisdiction other than the jurisdiction in which Borrower
is located. For purposes of this definition, the United States of America, any
State thereof or the District of Columbia shall be deemed to be one
jurisdiction.
"Foreign Plan" means any employee benefit plan or arrangement (a) maintained or
contributed to by Foreign Subsidiary that is not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Credit Party, and includes Canadian Pension Plans.
"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
"Fully Satisfied" or "Full Satisfaction" means, as of any date, that on or
before such date: (a) the principal of and interest accrued to such date on the
Obligations shall have been paid in full in cash, (b) all fees, expenses and
other amounts which constitute Obligations shall have been paid in full in cash;
and (c) the Term Commitments shall have expired or irrevocably been terminated.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness




--------------------------------------------------------------------------------


or obligation; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
"Guarantor" means each Domestic Subsidiary designated a "Guarantor" on Schedule
1.01 hereto and each other Domestic Subsidiary that becomes a party to the US
Guaranty Agreement pursuant to Section 5.09.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of IHS or the Subsidiaries
shall be a Hedge Agreement.
"Immaterial Subsidiary" means, as determined as of any date, a Subsidiary that
has revenue as determined as of such date for the most recently completed four
fiscal quarter period of less than 10% of IHS' consolidated revenue for such
period.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person upon which interest charges are
customarily paid; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person;
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and past due accounts
payable being contested in accordance with Section 5.04, in each case, incurred
in the ordinary course of business); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
(g) all Guarantees by such Person; (h) all Capital Lease Obligations of such
Person; (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty; (j) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances; (k) all obligations of such Person in respect of mandatory
redemption or mandatory dividend rights on Equity Interests but excluding
dividends payable solely in additional Equity Interests; (1) all obligations of
such Person for the deferred payment of the purchase price for an acquisition
permitted hereby or an acquisition consummated prior to the JPMorgan Effective
Date; (m) all obligations of such Person under any Hedging Agreement; and
(n) all obligations of such Person to pay rent or other amounts under any lease
of (or other arrangement conveying the right to use) real or personal property,
or a combination thereof, which lease is required or is permitted to be
classified and accounted for as an operating lease under GAAP but which is
intended by the parties thereto for tax, bankruptcy, regulatory, commercial law,
real estate law and all other purposes as a financing arrangement. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of the obligations of IHS or any Subsidiary in respect of any Hedging
Agreement shall, at any time of determination and for all purposes




--------------------------------------------------------------------------------


under this Agreement, be the maximum aggregate amount (giving effect to any
netting agreements) that IHS or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time giving effect to current market
conditions notwithstanding any contrary treatment in accordance with GAAP.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitee" has the meaning assigned to such term in Section 10.03(b).
"Interest Coverage Ratio" means, as determined for the most recently completed
four fiscal quarters of IHS, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
"Interest Election Request" means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.05.
"Interest Payment Date" means (a) with respect to any ABR Loan, the last
Business Day of each February, May, August and November, and (b) with respect to
any Fixed Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Fixed Rate Loan
with an Interest Period of more than three months' duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months'
duration after the first day of such Interest Period.
"Interest Period" means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
"JPMorgan Credit Agreement" means Credit Agreement dated as of January 5, 2011
among IHS, certain of its Subsidiaries, JPMorgan Chase Bank, National
Association, as administrative agent, and the lenders thereto, as amended by
that certain First Amendment to Credit Agreement dated as of October 11, 2011.
"JPMorgan Effective Date" means January 5, 2011.
"JPMorgan Guarantee Requirement" means the requirement that IHS cause its
Domestic Subsidiaries to Guarantee the "Obligations" (as defined in the JPMorgan
Credit Agreement) pursuant to clause (a) or (b) of Section 5.09 of the JPMorgan
Credit Agreement.
"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise.
"Leverage Ratio" means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.




--------------------------------------------------------------------------------


"LIBO Rate" for any Interest Period with respect to a Fixed Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate ("BBA LIBOR"),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Fixed Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and
(b)    for purposes of determining the Alternate Base Rate on any date, the LIBO
Rate shall be based on the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
applicable Alternate Base Rate Loan being made or maintained and with a term
equal to one month would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at the date and
time of determination.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
"Loan Documents" means this Agreement, the notes executed pursuant to Section
2.07 (if any), US Guaranty Agreement, and all other certificates, agreements and
other documentation now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.
"Loan Parties" means Borrower, IHS and the Subsidiary Loan Parties.
"Loans" means the loans made by the Lenders to Borrower pursuant to this
Agreement.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of IHS and the
Subsidiaries taken as a whole, (b) the validity or enforceability of any Loan
Document or (c) the rights of or remedies available to the Administrative Agent
or the Lenders under any Loan Document.
"Material Indebtedness" means (a) Indebtedness (other than the Loans but
including, without limitation, obligations in respect of one or more Hedge
Agreements) of IHS and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 and (b) the Indebtedness of IHS and its Subsidiaries
arising under or in connection with JPMorgan Credit Agreement.




--------------------------------------------------------------------------------


"Material Subsidiary" means any Subsidiary that is not an Immaterial Subsidiary.
"Maximum Rate" has the meaning assigned to such term in Section 10.13(a).
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Proceeds" means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non‑cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out‑of‑pocket expenses paid by IHS and the Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by IHS and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by IHS and the Subsidiaries, and the amount of any reserves
established by IHS and the Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of IHS).
"Non-Credit Party" means any Subsidiary that is not a Credit Party.
"Non-Credit Party Amount" has the meaning assigned to such term in Section
6.01(c).
"Obligations" means all obligations, indebtedness, and liabilities of IHS or any
Subsidiaries, or any one of them, to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of Borrower to repay the Loans, interest on
the Loans, and all fees, costs, and expenses (including attorneys' fees and
expenses) provided for in the Loan Documents.
"OFAC" has the meaning assigned to such term in Section 3.19.
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
"Participant" has the meaning set forth in Section 10.04.
"Patriot Act" has the meaning assigned to such term in Section 3.19.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Encumbrances" means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;




--------------------------------------------------------------------------------


(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of IHS or any Subsidiary;
(g)    Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;
(h)    leases or subleases entered into by IHS or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of IHS or any
Subsidiary;
(i)    statutory and common law landlords' liens under leases to which IHS or
one of the Subsidiaries is a party; and
(j)    customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
"Permitted Non-Credit Party Amount" has the meaning set forth in Section
6.01(c).
"Person" means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which IHS or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an "employer" as defined in Section 3(5) of ERISA.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect. The "prime rate"
is a rate set by Bank of America, N.A. based upon various factors including Bank
of America, N.A.'s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate announced by Bank of America, N.A. shall take effect at the opening of
business on the day specified in the public announcement of such change.




--------------------------------------------------------------------------------


"Pro Forma" means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made on a basis acceptable to the Administrative Agent and:
(a) assuming the consummation of the transaction in question, (b) assuming that
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period, (c) to the extent such Indebtedness
bears interest at a floating rate, using the rate in effect at the time of
calculation for the entire period of calculation, and (d) including in
Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition on a basis which is in compliance with the
requirements of Article 11 of Regulation S-X of the Securities and Exchange
Commission and the adjustments provided in clauses (x) and (y) of the definition
of Consolidated EBITDA.
"Register" has the meaning set forth in Section 10.04.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Required Lenders" means, at any time, Lenders having Term Loans representing
not less than 50% of the outstanding Term Loans at such time, provided, that
until the Term Loans are held by more than two Lenders and Bank of America, N.A.
holds less than 50% of the Term Loans, the term "Required Lenders" means, at any
time, all Lenders.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests issued by IHS
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests.
"Subordinated" means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Administrative Agent and the Required
Lenders) in favor of the prior payment in full of the Obligations.
"subsidiary" means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Person or by one or more
other subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (b) a partnership, limited liability company or unlimited
liability company of which a Person, one or more other subsidiaries of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
the applicable Person, one or more other subsidiaries of such applicable Person
or such applicable Person and one or more subsidiaries of such applicable
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
"Subsidiary" means any subsidiary of IHS.
"Subsidiary Loan Party" means any Subsidiary of IHS that is party hereto or to
any other Loan Document.




--------------------------------------------------------------------------------


"Target" means a Person who is to be acquired or whose assets are to be acquired
in a transaction after the Effective Date permitted hereby or a Person who has
been acquired or whose assets have been acquired prior to the Effective Date in
a transaction permitted by the JPMorgan Credit Agreement.
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
"Term Commitment" means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.04.
The initial amount of each Lender's Term Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Commitment, as applicable. The initial aggregate
amount of the Lenders' Term Commitments on the Effective Date is $250,000,000.
"Term Loans" means, collectively, the Loans made pursuant to Section 2.01.
"Term Maturity Date" means March 1, 2015.
"Termination Event" (a) the whole or partial withdrawal of a Canadian Subsidiary
from a Canadian Pension Plan during a plan year; or (b) the filing of a notice
of intent to terminate in whole or in part a Canadian Pension Plan or the
treatment of a Canadian Pension Plan amendment as a termination of partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination of
winding up or the appointment of trustee to administer, any Canadian Pension
Plan.
"Transactions" means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of the Term
Loans, and the use of the proceeds thereof.
"Trigger Quarter" has the meaning set forth in Section 7.02.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate or the Alternate Base Rate.
"US Guaranty Agreement" means that certain Guaranty Agreement (US) of the
Guarantors in substantially the form of Exhibit C hereto.
"Voting Power" means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans




--------------------------------------------------------------------------------


may be classified and referred to by Type (e.g., a "Fixed Rate Loan").
Borrowings also may be classified and referred to by Type (e.g., a "Fixed Rate
Borrowing").
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if IHS
notifies the Administrative Agent that it requests an amendment to any provision
hereof to preserve the original intent thereof and to eliminate the effect of
any change occurring after the JPMorgan Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies IHS that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Loan Parties shall not be required to pay to the Administrative
Agent or any Lender any fees in connection with any amendment, the sole purposes
of which is to eliminate the effect of any change occurring after the JPMorgan
Effective Date in GAAP or in the application thereof, other than fees and
expenses contemplated by Section 10.03(a).
ARTICLE II.    

The Credits
Section 2.01.    Term Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make an advance in Dollars to Borrower on the
Effective Date in a principal amount not exceeding its Term Commitment. Amounts
repaid in respect of Term Loans may not be reborrowed.
Section 2.02.    Loans and Borrowings.
(a)    Loans Made Ratably. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Term Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Term Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender's failure to
make Loans as required.
(b)    Initial Type of Loans. Subject to Section 2.05, the Term Borrowing shall
be comprised entirely of ABR Loans or Fixed Rate Loans as Borrower may request
in accordance herewith;




--------------------------------------------------------------------------------


provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings unless Borrower shall have delivered to the Administrative Agent an
agreement that it will be bound by the provisions of Section 2.13
notwithstanding that this Agreement might not then be effective at least three
Business Days prior to the Effective Date. Each Lender at its option may make
any Fixed Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    Minimum Amounts; Limitation on Fixed Rate Borrowings. At the commencement
of each Interest Period for any Fixed Rate Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $5,000,000 and not less than
$10,000,000. At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $5,000,000. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
Fixed Rate Borrowings outstanding at the same time.
(d)    Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, Borrower shall not be entitled to request, or to elect to
convert or continue, any Fixed Rate Borrowing if the Interest Period requested
with respect thereto would end after the Term Maturity Date.
Section 2.03.    Requests for Borrowings. To request the Term Borrowing,
Borrower shall notify the Administrative Agent of such request by telephone in
the case of (a) a Fixed Rate Borrowing, not later than 11:00 a.m., San
Francisco, California time, three Business Days before the date of the proposed
Borrowing and (b) an ABR Borrowing, not later than 11:00 a.m., San Francisco,
California time, on the Business Day of the proposed Borrowing. A telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or other electronic transmission approved by the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit D or in such other form as may be approved by the Administrative
Agent, signed by Borrower and delivered to the Administrative Agent. The
telephonic and written Borrowing Request shall specify the following information
in compliance with Sections 2.02 and 2.05:
(i)    The aggregate amount of such Borrowing;
(ii)    The date of such Borrowing, which shall be a Business Day;
(iii)    Whether such Borrowing is to be a ABR Borrowing or a Fixed Rate
Borrowing;
(iv)    in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Fixed Rate Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month's duration. Promptly following
receipt of the Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender's Loan to be made as part of the requested
Borrowing.
Section 2.04.    Funding of Borrowings.




--------------------------------------------------------------------------------


(a)    By Lenders. Each Lender shall make the Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to Borrower by promptly crediting the amounts so received,
in like funds, to an account of Borrower or IHS maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by
Borrower in the Borrowing Request.
(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of the Borrowing that
such Lender will not make available to the Administrative Agent such Lender's
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agrees to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing. If both Borrower and the applicable Lender makes the payment required
under this clause, the Administrative Agent shall return to Borrower that amount
it paid hereunder if no Default exists.
Section 2.05.    Interest Elections.
(a)    Conversion and Continuation. The Term Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Fixed Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Fixed Rate Borrowing,
may elect Interest Periods therefor, all as provided in this Section. Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, Borrower shall notify the Administrative Agent of such election by
telephone by the time that the Borrowing Request would be required under
Section 2.03 if Borrower was requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or other electronic transmission approved by
the Administrative Agent of a written Interest Election Request in the form of
Exhibit E hereto, signed by Borrower and delivered to the Administrative Agent.
(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated




--------------------------------------------------------------------------------


to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a Fixed
Rate Borrowing; and
(iv)    if the resulting Borrowing is a Fixed Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
If any such Interest Election Request requests the conversion or continuation of
a Fixed Rate Borrowing but does not specify an Interest Period, then Borrower
shall be deemed to have selected an Interest Period of one month's duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender's portion of each resulting Borrowing.
(e)    Automatic Conversion. If Borrower fails to deliver a timely Interest
Election Request with respect to a Fixed Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Fixed Rate Borrowing with an Interest Period of one month.
(f)    Limitations on Election. Notwithstanding any contrary provision hereof,
if an Event of Default exists and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Fixed Rate Borrowing, and (ii) unless repaid, each Fixed Rate Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. A Borrowing may not be made, converted to or continued as a Fixed Rate
Borrowing if after giving effect thereto the Interest Period therefor would
commence before and end after the Term Maturity Date.
Section 2.06.    Termination of Term Commitments. Unless previously terminated,
the Term Commitments shall terminate at 5:00 p.m., San Francisco, California
time, on the Effective Date.
Section 2.07.    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term Loan of such Lender on the Term Maturity Date.
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of Borrower to such
Lender resulting from the Term Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder and
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the




--------------------------------------------------------------------------------


Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Request for a Note. Any Lender may request that the Term Loan made by it
be evidenced by a promissory note. In such event, Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
Section 2.08.    Amortization of Term Loans. To the extent not previously paid,
all Term Loans shall be due and payable on the Term Maturity Date.
Section 2.09.    Prepayment of Loans.
(a)    Optional Prepayment. Borrower shall have the right at any time and from
time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.13.
(b)    Selection of Borrowing to be Prepaid. Prior to any optional prepayment of
Borrowings hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (c) of this Section.
(c)    Notice of Prepayment; Application of Prepayments. Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy or other electronic
transmission approved by the Administrative Agent) of any prepayment hereunder
(i) in the case of prepayment of a Fixed Rate Borrowing, not later than
11:00 a.m., San Francisco, California time, three Business Days before the date
of prepayment, and (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., San Francisco, California time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of the Term Loan shall be in an amount that would be permitted in the case of an
advance of the Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.
Section 2.10.    Agent Fees. IHS agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between IHS and the Administrative Agent.
Section 2.11.    Interest.
(a)    ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    Fixed Rate Borrowings. The Loans comprising each Fixed Rate Borrowing
shall




--------------------------------------------------------------------------------


bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest. Accrued interest on the Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Fixed
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year). Interest in all cases shall be calculated and payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.12.    Increased Costs.
(a)    Change In Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
applicable Fixed Rate); or
(ii)    impose on any Lender or the applicable interbank market used to
determine a Fixed Rate or any other condition affecting this Agreement or Fixed
Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Adequacy. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Term Loan made by
such Lender to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such policies and the policies of such Lender's holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender's holding company for any such reduction suffered.
(c)    Delivery of Certificate. A certificate of a Lender setting forth the
amount or amounts




--------------------------------------------------------------------------------


necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to
Borrower and shall be conclusive absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Limitation on Compensation. Failure or delay on the part of any Lender to
demand compensation pursuant to paragraph (a) or (b) this Section shall not
constitute a waiver of such Lender's right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Reserves on Fixed Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Fixed Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.
Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Fixed Rate Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Fixed Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.16, then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Fixed Rate Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
applicable Fixed Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the applicable market utilized to determine the
related Fixed Rate. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to Borrower and shall be conclusive absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
Section 2.14.    Taxes.
(a)    Gross Up. Any and all payments by or on account of any obligation of each
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including




--------------------------------------------------------------------------------


deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Loan Party shall make such deductions and (iii) the applicable Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
(b)    Payment of Other Taxes. In addition, Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
(c)    Tax Indemnification. Borrower indemnifies the Administrative Agent and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The affected Lender or the
Administrative Agent, as the case may be, shall provide reasonable assistance to
Borrower, at Borrower' expense, if Borrower determines that any Indemnified
Taxes were incorrectly or illegally imposed and Borrower determines to contest
such Indemnified Taxes.
(d)    Receipts. As soon as practicable after any payment of Indemnified Taxes
by a Loan Party to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation (if any) prescribed by
applicable law or reasonably requested by Borrower as will permit such payments
to be made without withholding or at a reduced rate.
(f)    Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes (including
by virtue of a credit against or offset of such Taxes or Other Taxes, other than
a credit or offset resulting from a payment of such Taxes or Other Taxes by a
Loan Party) as to which it has been indemnified by a Loan Party or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.14,
it shall pay over such refund to the applicable Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the applicable
Loan Party under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out–of–pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
applicable Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Loan Party or any other Person.




--------------------------------------------------------------------------------


Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a)    Payments Generally. Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.12, 2.13 or 2.14, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, San Francisco, California time), on the date when due, in
immediately available funds and in Dollars without set‑off, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent pursuant to the payment
instructions provided by the Administrative Agent except that payments pursuant
to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(b)    Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)    Sharing of Set-offs. If any Lender shall, by exercising any right of
set‑off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Loan Party pursuant to and in accordance with the express terms of any
Loan Document or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.
(d)    Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from Borrower prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
Borrower will not make such payment, the Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if Borrower has




--------------------------------------------------------------------------------


not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e)    Application of Amounts Received under the US Guaranty Agreement. All
amounts received from the Guarantors from collections under the US Guaranty
Agreement when an Event of Default exists shall first be applied as payment of
the accrued and unpaid fees of the Administrative Agent hereunder and then to
all other unpaid or unreimbursed Obligations (including reasonable attorneys'
fees and expenses) owing to the Administrative Agent in its capacity as
Administrative Agent only and then any remaining amount of such proceeds shall
be distributed to the Lenders, pro rata in accordance with the respective unpaid
amounts of Obligations, until all the Obligations have been Fully Satisfied.
(f)    Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
Section 2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation. If any Lender requests compensation under Section 2.12, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement. If any Lender requests compensation under Section 2.12, or
if Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.
ARTICLE III.    






--------------------------------------------------------------------------------


Representations and Warranties
IHS represents and warrants to the Lenders that:
Section 3.01.    Organization; Powers. IHS and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and, to the extent applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.
Section 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party's corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each of Borrower
and IHS and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational or
constitutional documents of IHS or any Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon IHS, any other Loan Party
or any of their respective assets, or give rise to a right thereunder to require
any payment to be made by IHS or any other Loan Party, and (d) will not result
in the creation or imposition of any Lien on any asset of IHS or any of the
Subsidiaries.
Section 3.04.    Financial Condition; No Material Adverse Change.
(a)    Delivery of Financial Statement. IHS has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended November 30, 2011,
reported on by Ernst & Young LLP, independent public accountants, and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended
May 31, 2012, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of IHS and the Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year‑end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)    No Contingent Liabilities or Losses. Except as disclosed in the financial
statements referred to above or the notes thereto and except for the Disclosed
Matters, after giving effect to the Transactions, neither IHS nor any Subsidiary
has, as of the Effective Date, any material contingent liabilities, unusual
long‑term commitments or unrealized losses.
(c)    No Material Change. Since November 30, 2011, there has been no material
adverse change in the business, operations, property or condition (financial or
otherwise) of IHS and the Subsidiaries, taken as a whole.
Section 3.05.    Properties.
(a)    Title. Each of IHS and the Subsidiaries has good, valid and marketable
title to, or




--------------------------------------------------------------------------------


valid leasehold interests in, all its real and personal property material to its
business and such property is free of all Liens, except for (i) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) Liens permitted under Section 6.02.
(b)    Intellectual Property. Each of IHS and the Subsidiaries owns, or is
licensed or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by IHS and the Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
IHS, threatened against or affecting IHS or any Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
(b)    Environmental. Except for the Disclosed Matters and except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither IHS nor
any Subsidiary: (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(c)    Disclosed Matters. The Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Since the JPMorgan Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
Section 3.07.    Compliance with Laws and Agreements. IHS and each Subsidiary is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default exists.
Section 3.08.    Investment Company Status. Neither IHS nor any of the
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.09.    Taxes. IHS and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate actions and for which IHS
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.10.    ERISA and Foreign Plans. No ERISA Event nor similar event with
respect to a Foreign Plan (including a Termination Event, in respect of Canadian
Pension Plans), has occurred or is reasonably expected to occur that, when taken
together with all other such events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.
The




--------------------------------------------------------------------------------


present value of all accumulated benefit obligations under each Plan and each
Foreign Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid could reasonably be expected to result in a Material Adverse Effect, and
the present value of all accumulated benefit obligations of all underfunded
Plans and Foreign Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid by could reasonably be expected to result in a Material Adverse Effect.
Except as disclosed on Schedule 3.06, on the JPMorgan Effective Date neither IHS
nor any Subsidiary is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004 in effect in England and Wales) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993) and neither IHS nor any Subsidiary is
or has at any time been "connected" with or an "associate" of (as those terms
are used in sections 38 and 43 of the Pensions Act 2004) such an employer. The
Canadian Subsidiaries are in compliance with the requirements of the Pension
Benefits Act and other federal and provincial laws with respect to each Canadian
Pension Plan, except for any noncompliance that could not reasonably be expected
to result in a Material Adverse Effect. No lien has arisen, choate or inchoate,
in respect of any Canadian Subsidiary or its property in connection with any
Canadian Pension Plan (save for contribution amounts not yet due).
Section 3.11.    Disclosure. IHS has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which IHS or any Subsidiary
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the written reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case, as of the date the same was so furnished;
provided that, with respect to projected financial information, IHS represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
Section 3.12.    Subsidiaries. As of the Effective Date, IHS has no Material
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Material Subsidiary and the percentage of IHS' direct
or indirect ownership of the outstanding Equity Interests of each Material
Subsidiary. All of the outstanding capital stock of IHS and each Subsidiary has
been validly issued, is fully paid, and is nonassessable. Except as permitted to
be issued or created pursuant to the terms hereof or as reflected on
Schedule 3.12, there are no outstanding subscriptions, options, warrants, calls,
or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into any Equity Interests of any Material
Subsidiary. As of the JPMorgan Effective Date, the Current Holder Group owned
and controlled 23% of the shares of the aggregate ordinary Voting Power
represented by the issued and outstanding Equity Interests issued by IHS.
Section 3.13.    Insurance. IHS and each Subsidiary maintain with financially
sound and reputable insurers, insurance with respect to its properties and
business against such casualties and contingencies and in such amounts as are
usually carried by businesses engaged in similar activities as IHS and the
Subsidiaries and located in similar geographic areas in which IHS and the
Subsidiaries operate.
Section 3.14.    Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against IHS or any Subsidiary pending or, to the knowledge
of IHS, threatened. The hours worked by and payments made to employees of IHS
and any Subsidiary have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, provincial, territorial, local or foreign
law dealing with such




--------------------------------------------------------------------------------


matters, except to the extent of any such violation that could not reasonably be
expected to result in a Material Adverse Effect. All payments due from IHS or
any Subsidiary, or for which any claim may be made against IHS or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of IHS or
such Subsidiary. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which IHS or any Subsidiary is bound.
Section 3.15.    Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date: (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date. As used in this Section 3.15, the term "fair
value" means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and "present fair saleable value" means
the amount that may be realized if the applicable company's aggregate assets are
sold with reasonable promptness in an arm's length transaction under present
conditions for the sale of a comparable business enterprises.
Section 3.16.    Margin Securities. Neither IHS nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board of Governors of the Federal Reserve
System), and, except for the repurchases of IHS' capital stock in accordance
with the limitations in Section 5.08 and Section 6.07, no part of the proceeds
of any Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.
Section 3.17.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to Borrower hereunder, both in their separate capacities
and as members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.
Section 3.18.    Ranking. The Loan Documents and the obligations evidenced
hereby and thereby are and will at all times be direct and unconditional general
obligations of each of the Loan Parties, and rank, and will at all times rank in
right of payment, at least pari passu with all other unsecured Indebtedness of
each Loan Party, whether now existing or hereafter outstanding.
Section 3.19.    OFAC and Patriot Act. IHS, each other Loan Party and each
Subsidiary of any Loan Party and, to the knowledge of IHS, each Affiliate of any
Loan Party is: (i) not a "blocked" person listed in the Annex to Executive Order
Nos. 12947, 13099 and 13224 and all modifications thereto or thereof; (ii) in
compliance in all material respects with the requirements of the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001) and of other statutes and all
orders, rules and regulations of the United States




--------------------------------------------------------------------------------


government and its various executive departments, agencies and offices, related
to the subject matter of such Act, including Executive Order 13224 effective
September 24, 2001 (collectively, the "Patriot Act"); (iii) operated under
policies, procedures and practices, if any, that are in compliance in all
material respects with the Patriot Act; (iv) not in receipt of any notice from
the Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (v) not in receipt of any notice stating
that any Loan Party or any Subsidiary or Affiliate of any Loan Party is listed
as a Specially Designated Terrorist (as defined in the Patriot Act) or as a
"blocked" person on any lists maintained by the Office of Foreign Assets
Control, Department of the Treasury (the "OFAC") pursuant to the Patriot Act or
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of the OFAC issued pursuant to the Patriot Act
or on any other list of terrorists or terrorist organizations maintained
pursuant to the Patriot Act; and (vi) not in receipt of any notice stating that
any Loan Party or any Subsidiary or Affiliate of any Loan Party is a Person who
has been determined by competent authority to be subject to any of the
prohibitions contained in the Patriot Act.
ARTICLE IV.    

Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make the Term
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)    Execution and Delivery of This Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    Legal Opinion. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date, containing such qualifications and exceptions and otherwise
in form and substance acceptable to the Administrative Agent) of counsel for the
Loan Parties covering, unless the Administrative Agent otherwise consents, the
matters set forth in Sections 3.01, 3.02, 3.03(a), 3.03(b) and 3.03(c) (only
with respect to the JPMorgan Credit Agreement) of this Agreement and such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request. The Loan Parties requests
each such counsel to deliver such opinions.
(c)    Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of Borrower, confirming (i) compliance with the
conditions set forth in paragraphs (g) and (h) of this Section and (ii) that the
incurrence of the Indebtedness under the Loan Documents is permitted under
Section 6.01(h) of the JPMorgan Credit Agreement.
(e)    Fees. The Administrative Agent shall have received all fees and other
amounts due




--------------------------------------------------------------------------------


and payable on or prior to the Effective Date, including, the fees set forth in
the fee letter between the Administrative Agent and IHS and, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
(f)    US Guaranty Agreement. The Administrative Agent shall have received the
US Guaranty Agreement executed by each Guarantor.
(g)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the Effective Date except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.
(h)    No Default. No Default shall exist.
(i)    JPMorgan Credit Agreement. The Administrative Agent shall have received
evidence that IHS and its Subsidiaries shall receive a $175,000,000 term loan
and an increase in the revolving commitment of no less than $75,000,000, in each
case, under the JPMorgan Credit Agreement concurrently with the advancing of the
Term Loans hereunder.
The Administrative Agent shall notify IHS and the Lenders of the Effective Date,
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
the obligations of the Lenders to make the Term Loans shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., San Francisco, California time, on
September 14, 2012 (and, in the event such conditions are not so satisfied or
waived, the Term Commitments shall terminate at such time).
ARTICLE V.    

Affirmative Covenants
Until the Obligations have been Fully Satisfied, IHS covenants and agrees with
the Lenders that:
Section 5.01.    Financial Statements and Other Information. IHS will furnish to
the Administrative Agent and each Lender:
(a)    Annual Audit. Within 90 days after the end of each fiscal year of IHS,
its audited consolidated balance sheets and related statements of operations,
cash flows and stockholders' equity as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a "going concern" or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
IHS and the Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;
(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of IHS, its consolidated
balance sheet and related statements of operations, cash flows and stockholders'
equity as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial




--------------------------------------------------------------------------------


condition and results of operations of IHS and the Subsidiaries on a
Consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of IHS: (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Article VII and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of IHS' audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    Management Report. Concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any material management report, letter or similar writing furnished to IHS by
the accountants in respect of IHS' systems, operations, financial condition or
properties.
(e)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
IHS or any Subsidiary with the Securities and Exchange Commission, the Ontario
Securities Commission, any other provincial Securities Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national or provincial securities exchange, or
distributed by IHS to its shareholders generally, other than any Securities and
Exchange Commission Form 4 filed by IHS or any Subsidiary;
(f)    Investment Policy. Promptly after the same becomes effective, copies of
all modifications to IHS' investment policy approved by IHS' board of directors;
and
(g)    Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of IHS or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which IHS
posts such documents, or provides a link thereto on IHS' website; or (ii) on
which such documents are posted on IHS' behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).
Section 5.02.    Notices of Material Events. IHS will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    Default. The occurrence of any Default;
(b)    Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting IHS or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    ERISA Event. The occurrence of any ERISA Event (or similar events under
any Foreign Plan, including Termination Events) that, alone or together with any
other ERISA Events or Termination Events that have occurred, could reasonably be
expected to result in liability of IHS and its




--------------------------------------------------------------------------------


Subsidiaries in an aggregate amount exceeding an amount that if paid could
reasonably be expected to result in a Material Adverse Effect; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of IHS or other executive officer of IHS setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03.    Existence; Conduct of Business. IHS will, and will cause each
Loan Party to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03. IHS will, and will cause each
Subsidiary (other than an Immaterial Subsidiary) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.
Section 5.04.    Payment of Obligations. IHS will, and will cause each
Subsidiary to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate actions, (b) IHS or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.05.    Insurance. IHS will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. IHS will furnish
to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
Section 5.06.    Books and Records and Inspection. IHS will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. IHS will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent (and, when a Default
exists, any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, as long as no Default then exists,
the Administrative Agent will not be permitted to physically inspect the
properties of IHS and the Subsidiaries more than twice in any calendar year.
Section 5.07.    Compliance with Laws. IHS will, and will cause each Subsidiary
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
for the payment of (a)  fees and expenses payable in connection with the
Transactions, (b) to repay Indebtedness, (c) to finance acquisitions and
Restricted Payments permitted hereby and (d) for other general corporate
purposes. No




--------------------------------------------------------------------------------


part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations G, U and X.
Section 5.09.    Joinder of Subsidiaries to the US Guaranty Agreement.
(a)    Joinder Tests. Within 45 days after the end of each fiscal quarter, IHS
shall (i) make the calculations to determine whether all Domestic Subsidiaries
who are Material Subsidiaries are party to the US Guaranty Agreement and (ii)
confirm that all Domestic Subsidiaries who Guarantee, or who are required to
Guarantee, all or any portion of the "Obligations" (as defined in the JPMorgan
Credit Agreement) pursuant to the JPMorgan Guarantee Requirement are party to
the US Guaranty Agreement.
(b)    Joinder of Domestic Subsidiaries. If as of a fiscal quarter end a
Domestic Subsidiary that is not party to the US Guaranty Agreement: (i) is a
Material Subsidiary, (ii) Guarantees all or any portion of the "Obligations" (as
defined in the JPMorgan Credit Agreement), or (iii) is required to Guarantee all
or any portion of the "Obligations" (as defined in the JPMorgan Credit
Agreement) pursuant to the JPMorgan Guarantee Requirement, then within 45 days
after the end of such fiscal quarter but subject to paragraph (c) of this
Section, IHS shall: (i) cause each such Domestic Subsidiary to become a party to
the US Guaranty Agreement pursuant to the execution and delivery of a Subsidiary
Joinder Agreement (as defined in the US Guaranty); (ii) cause each such Domestic
Subsidiary to execute and/or deliver such other documentation as the
Administrative Agent may reasonably request to evidence the authority of each
such Domestic Subsidiary to execute, deliver and perform the US Guaranty
Agreement and to evidence the existence and good standing of each such Domestic
Subsidiary; and (iii) deliver a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of counsel to each such Domestic
Subsidiary covering the matters set forth in Sections 3.01, 3.02, 3.03(a),
3.03(b) and 3.03(c) (only with respect to the JPMorgan Credit Agreement) of this
Agreement and such other matters relating to each such Domestic Subsidiary and
the Loan Documents as the Administrative Agent shall reasonably request. IHS
requests each such counsel to deliver such opinions.
(c)    Limit on Joinder of Joint Ventures. Notwithstanding the other paragraphs
of this Section, no Subsidiary (including any Material Subsidiary) that is not
100% owned by IHS or one of the Subsidiaries shall be required to be joined as a
Guarantor if the terms of the agreement under which such Subsidiary was created
prohibits it from entering into a Guarantee without the consent of the other
joint venture party.
Section 5.10.    Further Assurances. IHS will, and will cause each other Loan
Party to, execute any and all further documents, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents, all
at the expense of the Loan Parties.
ARTICLE VI.    

Negative Covenants
Until the Obligations have been Fully Satisfied, IHS covenant and agree with the
Lenders that:
Section 6.01.    Indebtedness. IHS will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;




--------------------------------------------------------------------------------


(b)    Indebtedness existing on the JPMorgan Effective Date and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof as long as: (i) such Indebtedness in any
individual case has an outstanding principal balance of $1,000,000 or less or
(ii) to the extent the Indebtedness exceeds the limits in the immediately
preceding clause (i), such Indebtedness is described on Schedule 6.01 hereto or
is permitted by clauses (e) or (f) of this Section 6.01 or Section 6.04(c);
(c)    Indebtedness of any Subsidiary to IHS, of IHS to any Subsidiary or of any
Subsidiary to any other Subsidiary; provided that: (i) such Indebtedness must be
incurred in the ordinary course of business or incurred to finance general
corporate needs; and (ii) the sum of (x) the aggregate outstanding amount of all
of the obligations of Non-Credit Parties Guaranteed by the Credit Parties
pursuant to clause (d) below plus (y) the aggregate outstanding principal amount
of all of the loans and advances made to Non-Credit Parties by any Credit Party
after the JPMorgan Effective Date plus (z) the aggregate amount of all amounts
extended after the JPMorgan Effective Date to acquire Equity Interest in or
otherwise make capital contributions to Non-Credit Parties by Credit Parties
(such sum the "Non-Credit Party Amount") shall not at any time exceed an
aggregate amount equal to the sum of the following (which sum is herein the
"Permitted Non-Credit Party Amount"): (A) $25,000,000 with respect to any one
Non-Credit Party and $50,000,000 for all Non-Credit Parties plus (B) the sum of
the following: (1) the aggregate outstanding principal amount of all of such
loans and advances made under the permissions of Section 6.04(i); plus (2) the
aggregate amount of all such Equity Interest acquisitions and capital
contributions made after the JPMorgan Effective Date under the permissions of
Section 6.04(i) (To provide clarity to the proper interpretation of the
provisions of this clauses (c) and the other applicable provisions of this
Agreement, the Credit Parties may make loans and advances to Non-Credit Parties
after the JPMorgan Effective Date, Guarantee Indebtedness of Non-Credit Parties
and acquire Equity Interests of and make capital contributions in Non-Credit
Parties: (x) subject to and in accordance with the $25,000,000 and $50,000,000
limit established under this Section 6.01(c)(ii)(A), as such limits are carried
through Section 6.01(d) and Sections 6.04(a), (b) and (e); and (y) independent
of the such limits, under the broader permissions of Section 6.04(i) if the
conditions to such permissions are satisfied);
(d)    Guaranties by IHS of Indebtedness or other obligations of any Subsidiary
and by any Subsidiary of Indebtedness or other obligations of IHS or any other
Subsidiary; provided that the Non-Credit Party Amount shall not exceed the
Permitted Non-Credit Party Amount;
(e)    Indebtedness of IHS or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) prior to the incurrence or assumption of any Indebtedness
under this paragraph (e): (A) IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended (provided that if
the indebtedness to be incurred is in connection with an acquisition permitted
by Section 6.04(h) and if an Elevated Leverage Period is not then in effect,
then IHS may determine compliance on a Pro Forma basis assuming an Elevated
Leverage Period was in effect as of the end of such four (4) fiscal quarter
period so long as IHS has the ability to elect the current fiscal quarter as a
Trigger Quarter) and (B) no Default shall exist or result therefrom;
(f)    Indebtedness arising in connection with Hedge Agreements permitted by
Section 6.06;




--------------------------------------------------------------------------------


(g)    Unsecured Indebtedness for borrowed money, in addition to the
Indebtedness otherwise permitted hereby, of any Subsidiary; provided that
(i) the aggregate principal amount of Indebtedness permitted by this paragraph
(g) shall not exceed $75,000,000 at any time outstanding; and (ii) no Credit
Party may extend credit to any Non-Credit Party under the permissions of this
paragraph (g); and
(h)    In addition to the Indebtedness otherwise permitted hereby and
notwithstanding any limits imposed by the other permissions of this Section
6.01, unsecured Indebtedness for borrowed money owed by IHS; provided that at
the time of the incurrence of any Indebtedness under this paragraph (h): (i) IHS
shall have determined that it will be in compliance with the covenants contained
in Article VII on a Pro Forma basis for the four (4) fiscal quarter period then
most recently ended (provided that if the indebtedness to be incurred is in
connection with an acquisition permitted by Section 6.04(h) and if an Elevated
Leverage Period is not then in effect, then IHS may determine compliance on a
Pro Forma basis assuming an Elevated Leverage Period was in effect as of the end
of such four (4) fiscal quarter period so long as IHS has the ability to elect
the current fiscal quarter as a Trigger Quarter) and (ii) no Default shall exist
or result therefrom.
Section 6.02.    Liens. IHS will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens granted to the Administrative Agent in favor of the Lenders;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of IHS or any Subsidiary existing on the JPMorgan
Effective Date; provided that (i) such Lien shall not apply to any other asset
of IHS or any Subsidiary; (ii) such Lien shall secure only those obligations
which it secured on the JPMorgan Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and (iii) either (A) the book value of the asset encumbered by any such
Lien does not exceed $3,000,000 and the aggregate book value of all assets
encumbered by such Liens existing on the JPMorgan Effective Date does not exceed
$10,000,000 or (B) such Lien is described on Schedule 6.02 hereto or otherwise
permitted by clauses (d), (e) or (f) of this Section 6.02;
(d)    any Liens on property or assets of a Subsidiary to secure obligations to
a Credit Party;
(e)    Liens on fixed or capital assets acquired, constructed or improved by IHS
or any Subsidiary securing Indebtedness permitted by paragraph (e) of
Section 6.01;
(f)    Liens securing the "Obligations" (as defined in the JPMorgan Credit
Agreement) of IHS and its Subsidiaries provided that the Obligations under the
Loan Documents are secured by the same assets on a pari passu basis pursuant to
documentation acceptable to the Administrative Agent; and
(g)    other Liens securing Indebtedness or other obligations; provided the
aggregate outstanding principal amount of such Indebtedness and other
obligations and the aggregate book value of all property secured thereby, in
each case, does not to exceed $25,000,000.




--------------------------------------------------------------------------------


Section 6.03.    Fundamental Changes. IHS will not, nor will it permit any
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(a)    any Loan Party may merge or amalgamate into another Loan Party; provided
that (i) if one of such Loan Parties is IHS, IHS shall be the continuing or
surviving Person and (ii) if one of such Loan Parties is Borrower (and none of
the applicable Loan Parties is IHS), Borrower shall be the continuing or
surviving Person;
(b)    any Subsidiary that is not a Loan Party may merge or amalgamate into any
other Subsidiary provided that if the other Subsidiary is a Loan Party, such
Loan Party shall be the continuing or surviving Person or the continuing or
surviving Person shall become a Loan Party simultaneously with the consummation
of such transaction;
(c)    any Subsidiary may liquidate or dissolve if IHS determines in good faith
that such liquidation or dissolution is in the best interests of IHS and is not
materially disadvantageous to the Lenders and if such Subsidiary is a Loan
Party, its assets are transferred to a Loan Party or to another Subsidiary that
simultaneously with such transfer, becomes a Loan Party; and
(d)    IHS or any Subsidiary may merge or amalgamate into another Person in an
acquisition permitted by Section 6.04(h); provided that if IHS is involved, it
shall be the continuing or surviving Person and if the Subsidiary involved is a
Loan Party, the Loan Party is the continuing or surviving Person or the
continuing or surviving Person shall become a Loan Party simultaneously with the
consummation of such transaction.
IHS will not, nor will it permit any of its Subsidiaries to engage in any
material extent in any business other than businesses of the type conducted by
IHS and the Subsidiaries on the JPMorgan Effective Date and businesses
reasonably related thereto.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. IHS
will not, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
wholly owned Subsidiary prior to such merger or amalgamation) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)    Equity Interests in Subsidiaries formed or created by IHS or a Subsidiary
after the JPMorgan Effective Date; provided that the Non-Credit Party Amount
shall at no time exceed the Permitted Non-Credit Party Amount;
(b)    loans and advances made after the JPMorgan Effective Date by IHS to any
Subsidiary or by any Subsidiary to IHS or any other Subsidiary; provided that
the Non-Credit Party Amount shall at no time exceed the Permitted Non-Credit
Party Amount;
(c)    Equity Interests in Subsidiaries owned as of the JPMorgan Effective Date;
loans and advances outstanding on the JPMorgan Effective Date made by any Credit
Party or any other Subsidiary to any Credit Party; loans and advances
outstanding on the JPMorgan Effective Date made by any Credit Party to any
Non-Credit Party in an aggregate amount for all such loans and advances not
exceeding




--------------------------------------------------------------------------------


$10,000,000; and investments existing on the JPMorgan Effective Date other than
those listed in this clause (c) (the "other investments") as long as: (i) the
book value of such other investments does not exceed $5,000,000 in any
individual case and the aggregate book value of all such other investments
outstanding on the JPMorgan Effective Date does not exceed $15,000,000 or
(ii) to the extent the limits in clause (i) are exceeded, such other investments
are described on Schedule 6.04 hereto or are permitted by clauses (d), (f) or
(g) of this Section 6.04;
(d)    investments made in accordance with IHS' investment policy as it exists
on the JPMorgan Effective Date and as the same may be modified thereafter with
the approval of IHS' board of directors and, if the modification is material,
the Administrative Agent;
(e)    Guarantees by IHS of Indebtedness or other obligations of any Subsidiary
or by any Subsidiary of Indebtedness or other obligations of IHS or of any other
Subsidiary; provided that the Non-Credit Party Amount shall at no time exceed
the Permitted Non-Credit Party Amount;
(f)    Hedge Agreements permitted by Section 6.06;
(g)    loans and advances to officers, directors, and employees of IHS and the
Subsidiaries made in the ordinary course of business up to a maximum of: (i)
with respect to loans and advances made for travel and entertainment expenses,
$5,000,000 in the aggregate at any one time outstanding and (ii) with respect to
loans and advances for other purposes, $1,000,000 in the aggregate at any one
time outstanding;
(h)    in addition to the other Equity Interest that IHS or a Subsidiary may
purchase, hold or acquire and the purchases and acquisition of assets permitted
by this Section 6.04 and notwithstanding any limits imposed by the other
permissions of this Section 6.04, IHS or a Subsidiary may purchase, hold or
acquire (including pursuant to a merger) all the Equity Interests in a Person
who is not a Subsidiary and may purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person who is not a Subsidiary or all or substantially all of the
assets of a division or branch of such Person, if, at the time each such
acquisition is consummated:
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter;
(iii)    Delivery and Notice Requirements. IHS shall be required to comply with
the notice and delivery requirements under this clause (iii) in the event that:
(A) the cash consideration to be paid for the acquisition in question exceeds
$100,000,000 and (B) the Leverage Ratio as calculated for the four (4) fiscal
quarter period then most recently ending on a Pro Forma basis exceeds
2.50 to 1.00. If one or more of the conditions in the foregoing clauses (A) and
(B) do not exist with respect to an acquisition, IHS is not required to comply
with the notice and delivery requirements of this clause (iii) with respect to
the acquisition in question. If IHS is required to comply with the notice and
delivery requirement under this clause (iii), then IHS shall provide to
Administrative Agent, prior to the consummation of the acquisition, the
following: (A) notice of the acquisition, (B) the most recent financial
statements of the Target that IHS has available, (C) copies of the applicable
purchase agreement and copies of such other documentation and information
relating to the Target and the acquisition as Administrative Agent may
reasonably request, and (D) a certificate signed by a Financial Officer of IHS
certifying: (1) to the calculations demonstrating IHS'




--------------------------------------------------------------------------------


compliance with paragraph (h)(ii) of this Section; (2) that after giving effect
to the acquisition in question, all representations and warranties contained in
the Loan Documents which are not qualified by a materiality standard will be
true and correct in all material respects and all representations and warranties
contained in the Loan Documents which are qualified by a materiality standard
will be true and correct in all respects, in each case, as of the date of the
closing of the acquisition with the same force and effect as if such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties relate specifically to
another date and (3) that no Default exists or will result from the acquisition;
(iv)    Same Line of Business. The business acquired in the acquisition is a
business of the type conducted by IHS and the Subsidiaries on the JPMorgan
Effective Date or a business reasonably related thereto;
(v)    No Contested Acquisitions. The proposed acquisition shall have been
approved by the Board of Directors of the Target (or similar governing body if
the Target is not a corporation) and no Person shall have commenced legal
proceedings to oppose the acquisition;
(vi)    Joinder of Subsidiary. If a Domestic Subsidiary that is a Material
Subsidiary is acquired or created in connection with such acquisition, such
Material Subsidiary shall be joined as a Guarantor within 60 days of the closing
of the acquisition in the same manner as a Domestic Subsidiary is joined
pursuant to Sections 5.09; and
(i)    in addition to the other investments, loans and advances otherwise
permitted by this Section 6.04 and notwithstanding any limits imposed by the
other permissions of this Section 6.04, IHS or any Subsidiary may purchase, hold
or acquire any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to or make or
permit to exist any investment or any other interest in, any other Person
(including any of the foregoing with respect to a Non-Credit Party) in each
case, in a transaction that does not constitute an acquisition governed by
paragraph (h) of this Section as long as at the time any such investment, loan
or advance is made:
(i)    Default. No Default exists or would result therefrom; and
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ended and if an Elevated
Leverage Period is not then in effect, IHS may assume that an Elevated Leverage
Period was in effect as of the end of such period if IHS has the ability to
elect the current fiscal quarter as a Trigger Quarter.
Section 6.05.    Asset Sales. IHS will not, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:
(a)    sales in the ordinary course of business of inventory, used or surplus
equipment and investments made or held in compliance with the requirements of
Section 6.04;
(b)    sales, transfers and dispositions by IHS or any Subsidiary to a Credit
Party and other sales, transfers and dispositions not prohibited by Section
6.03; and
(c)    other sales, transfers and other dispositions of assets (other than
Equity Interests in a Material Subsidiary) that are not permitted by any other
clause of this Section as long as no Default shall exist or would result and
either: (i) the Person so disposing of the asset under the permissions of this
paragraph (c) applies the Net Proceeds from such event, within 365 days after
receipt of such Net Proceeds, to make




--------------------------------------------------------------------------------


an acquisition permitted hereby or otherwise to acquire real property,
equipment, other tangible assets or intellectual property to be used in the
business of such Person or (ii) to the extent such Net Proceeds are not so
reinvested, then the aggregate fair market value or book value, whichever is
greater, of the assets sold, transferred or otherwise disposed of in reliance
upon this paragraph (c) which are not reinvested under the requirements of
clause (i) shall not exceed an aggregate amount equal to $25,000,000;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) or (b) above) shall be made
for fair value.
Section 6.06.    Hedge Agreements. IHS will not, nor will it permit any
Subsidiary to, enter into any Hedge Agreement, except (a) Hedge Agreements
entered into to hedge or mitigate risks to which IHS or a Subsidiary has actual
exposure (including any Hedge Agreements enter into in connection with the
issuance of any permitted Indebtedness that is convertible to Equity Interests
but not including any other Hedge Agreement entered into with respect to Equity
Interests), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or investment of IHS or a Subsidiary.
Section 6.07.    Restricted Payments. IHS will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:
(a)    IHS may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; and
(c)    IHS may declare and make any other Restricted Payments, provided, that
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. IHS shall have determined that it will be in
compliance with the covenants contained in Article VII on a Pro Forma basis for
the four (4) fiscal quarter period then most recently ending;
(iii)    Leverage Ratio. The Leverage Ratio as calculated for the four (4)
fiscal quarter period then most recently ending on a Pro Forma basis is less
than 2.75 to 1.00; and
(iv)    Certification Requirements. IHS shall be required to comply with the
certification requirements under this clause (iv) in the event that: (A) the
Restricted Payment in question exceeds $50,000,000 and (B) the Leverage Ratio as
calculated for the four (4) fiscal quarter period then most recently ending on a
Pro Forma basis exceeds 2.50 to 1.00. If one or more of the conditions in the
foregoing clauses (A) and (B) do not exist with respect to a Restricted Payment,
IHS is not required to comply with the certification requirements of this clause
(iv) with respect to the Restricted Payment in question. If IHS is required to
comply with the certification requirements under this clause (iv), IHS shall
provide to Administrative Agent, prior to the payment of the Restricted Payment,
a certificate signed by a Financial Officer of IHS certifying: (A) to the
calculations demonstrating IHS' compliance with paragraph (c)(ii) and (iii) of
this Section; (B) that after giving effect to the Restricted Payment in
question, all representations and warranties contained in the Loan Documents
which are not qualified by a materiality standard will be true and correct in
all material respects and all representations and warranties contained in the
Loan Documents




--------------------------------------------------------------------------------


which are qualified by a materiality standard will be true and correct in all
respects, in each case, on and as of the date of the closing of the acquisition
with the same force and effect as if such representations and warranties had
been made on and as of such date, except to the extent that such representations
and warranties relate specifically to another date and (C) that no Default
exists or will result for the Restricted Payment.
Section 6.08.    Transactions with Affiliates. IHS will not, nor will it permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business and are at prices and on
terms and conditions no less favorable to IHS or such Subsidiary than could be
obtained on an arm's-length basis from unrelated third parties, (b) transactions
between or among the Credit Parties not involving any other Affiliate; (c) any
Restricted Payment permitted by Section 6.07; and (d) payment of customary and
reasonable directors fees to directors who are not employees of IHS or any
Affiliate.
Section 6.09.    Restrictive Agreements. IHS will not, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of IHS or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to IHS or any
other Subsidiary or to Guarantee Indebtedness of IHS or any other Subsidiary;
provided that (i)  the foregoing shall not apply to restrictions and conditions
existing on the JPMorgan Effective Date identified on Schedule 6.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; and (v)  foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if such restrictions or conditions are no more
restrictive than the restrictions and conditions contained herein and would
permit IHS and the Subsidiaries to grant Liens to the Administrative Agent for
the benefit of the Lenders to secure the Obligations.
Section 6.10.    Change in Fiscal Year. IHS will not change the manner in which
either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which the Administrative Agent may give or withhold
without the consent or agreement of any of the Lenders and which consent may not
be unreasonably withheld).
ARTICLE VII.    

Financial Covenants
Until the Obligations have been Fully Satisfied, IHS covenants and agrees with
the Lenders that:
Section 7.01.    Interest Coverage Ratio. As of the last day of each fiscal
quarter, IHS will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.
Section 7.02.    Leverage Ratio. As of the last day of each fiscal quarter, IHS
will not permit Leverage Ratio calculated as of such date to exceed 3.00 to 1.00
(such maximum ratio, the "Maximum Leverage Ratio"). Notwithstanding the
foregoing, if, with respect to any fiscal quarter of IHS: (a) IHS or




--------------------------------------------------------------------------------


any Subsidiary has entered into an acquisition permitted by Section 6.04(h) or
Section 6.04(i) in such fiscal quarter and (b) the sum of the consideration paid
for such acquisition plus the aggregate consideration paid by IHS and the
Subsidiaries for all such acquisitions permitted by Section 6.04(h) and Section
6.04(i) consummated during that same fiscal quarter and the immediately
preceding fiscal quarter, is equal to or greater than $200,000,000 (the
requirements of clauses (a) and (b), herein the "Acquisition Threshold"), then
IHS may declare such fiscal quarter to be a Trigger Quarter, such election to be
made by IHS on or before the Election Date for such fiscal quarter. If IHS has
notified the Administrative Agent in writing that an Acquisition Threshold has
been achieved and has elected a Trigger Quarter or shall be deemed to have
selected a Trigger Quarter, then the Maximum Leverage Ratio shall be increased
to 3.50 to 1.00 during the related Elevated Leverage Period. Once a Trigger
Quarter is elected or deemed elected, no subsequent Trigger Quarter may be
elected or deemed elected by IHS unless and until the actual Leverage Ratio is
less than or equal to 3.00 to 1.00 as of the end of two consecutive fiscal
quarters of IHS after the election.
As used herein, the following terms have the following meanings:
"Election Date" means, with respect to any fiscal quarter, the date that is the
deadline for IHS's delivery of the financial statements and the corresponding
compliance certificate required by Sections 5.01(a), (b) and (c).
"Elevated Leverage Period" means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of IHS (a) identified by IHS as
the end of the Elevated Leverage Period and (b) for which the actual Leverage
Ratio is less than or equal to 3.00 to 1.00; provided, that, in no event shall
any Elevated Leverage Period last longer than three consecutive fiscal quarters
(including the related Trigger Quarter).
"Trigger Quarter" means a fiscal quarter that IHS has designated in writing as
such and for which IHS has notified the Administrative Agent that an Acquisition
Threshold has been achieved; provided that with respect to any acquisition, a
Trigger Quarter shall be deemed to have been elected for the fiscal quarter
during which such acquisition was closed if IHS shall have assumed that an
Elevated Leverage Period existed when calculating Pro Forma compliance under
Section 6.01(e)(ii)(A), Section 6.01(h)(i), Section 6.04(h)(ii), or Section
6.04(i)(ii).
ARTICLE VIII.    

Events of Default
Section 8.01.    Events of Default; Remedies. If any of the following events
("Events of Default") shall occur:
(a)    Principal Payment. Borrower shall fail to pay any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    Interest and Fee Payments. Borrower shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 8.01) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;
(c)    Representation or Warranties. Any representation, warranty or
certification that is




--------------------------------------------------------------------------------


not qualified by a materiality standard and is made or deemed made by or on
behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made or any representation, warranty or certification that
is qualified by a materiality standard and is made or deemed made by or on
behalf of any Loan Party in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made;
(d)    Covenant Violation; Immediate Default. IHS shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01, 5.02,
5.03 (with respect to the existence of IHS or Borrower) or 5.09 or in Article VI
or in Article VII;
(e)    Covenant Violation with Cure Period. Any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to IHS (which notice will be given at the
request of any Lender);
(f)    Cross Payment Default. IHS or any Subsidiary shall default in payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable period of notice and grace provide with respect thereto;
(g)    Cross Covenant Default. Any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    Involuntary Bankruptcy. An involuntary proceeding shall be commenced or
an involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of IHS or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state, provincial or foreign examinership,
bankruptcy, arrangement, liquidation, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, interim
receiver, examiner, administrator, trustee, custodian, monitor, sequestrator,
conservator or similar official for IHS or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Voluntary Bankruptcy. IHS or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, monitor,




--------------------------------------------------------------------------------


sequestrator, conservator or similar official for IHS or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    Other Insolvency. IHS or any Material Subsidiary shall (i) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (ii) suspend or threaten to suspend making payments on any of its debts by
reason of actual anticipated financial difficulties or (iii) commence
negotiation with one or more of its creditors with a view to rescheduling any of
its debt;
(k)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against IHS, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of IHS or any Subsidiary to enforce any such judgment;
(l)    ERISA Events. An ERISA Event or Termination Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and Termination Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect or could result in a Lien on any
assets of IHS or any Subsidiary;
(m)    Invalidity of Loan Documents. Any material provision of any Loan Document
shall at any time for any reason cease to be valid, binding and enforceable
against any Loan Party; the validity, binding effect or enforceability of any
Loan Document against any Loan Party shall be contested by any Loan Party; any
Loan Party shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby;
(n)    Material Adverse Effect. There shall have occurred any condition or event
that has or is reasonably likely to have a Material Adverse Effect; or
(o)    Change in Control. A Change in Control shall occur;
then, and in every such event (other than an event with respect to Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to IHS, take either or both of
the following actions, at the same or different times: (i) terminate the Term
Commitments, and thereupon the Term Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by Borrower; and in case of any event with respect to
Borrower described in clause (h) or (i) of this Section, the Term Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by
Borrower. In addition, if any Event of Default exists, the Administrative Agent
may (and if directed by the Required Lenders, shall) exercise any and all other




--------------------------------------------------------------------------------


rights and remedies afforded by the laws of the State of New York or any other
jurisdiction, by any of the Loan Documents, by equity, or otherwise.
Section 8.02.    Performance by the Administrative Agent. If any Loan Party
shall fail to perform any covenant or agreement in accordance with the terms of
the Loan Documents, the Administrative Agent may, and shall at the direction of
the Required Lenders, perform or attempt to perform such covenant or agreement
on behalf of the applicable Loan Party. In such event, IHS shall, at the request
of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.11(c) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.
Section 8.03.    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Obligations except by the Administrative Agent,
acting upon the written instructions of the Required Lenders.
ARTICLE IX.    

The Administrative Agent
Section 9.01.    Appointment. Each of the Lenders hereby irrevocably appoints
Bank of America, N.A. as agent on its behalf and authorizes the Administrative
Agent to take such actions on its behalf and on behalf of such Affiliates and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Administrative Agent and the Lenders and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term "agent" herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with IHS or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
Section 9.03.    Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default exists, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the




--------------------------------------------------------------------------------


automatic stay under any bankruptcy law, and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by IHS or a Lender, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith or the occurrence of any
Default, (iii) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Section 9.04.    Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of the Term Loans that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for any Loan Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 9.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Section 9.06.    Successor Agent. The Administrative Agent may resign at any
time by notifying the Lenders and IHS. Upon their receipt of any such
resignation, the Required Lenders shall have the right, in consultation with
IHS, to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
"Resignation Effective Date"), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the




--------------------------------------------------------------------------------


Resignation Effective Date. With effect from the Resignation Effective Date :
(a) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by IHS to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between IHS
and such successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Section 9.07.    Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
Section 9.08.    Permitted Release of Subsidiary Loan Parties. If no Default
exists or would result and the Administrative Agent shall have received a
certificate of a Financial Officer of IHS requesting the release of a Subsidiary
Loan Party, certifying that (a) no Default exists or will result from the
release of the Subsidiary Loan Party; and (b) the Administrative Agent is
authorized to release such Subsidiary Loan Party because either (i) the Equity
Interest issued by such Subsidiary Loan Party or the assets of such Subsidiary
Loan Party have been sold in a transaction permitted by Section 6.05 (including
with the consent of the Required Lenders pursuant to Section 10.02(b)), (ii)
such Subsidiary does not Guarantee any of the "Obligations" (as defined in the
JPMorgan Credit Agreement) nor is required to Guarantee any of the "Obligations"
(as defined in the JPMorgan Credit Agreement) pursuant to the JPMorgan Guarantee
Requirement, or (iii) such Subsidiary has become an Immaterial Subsidiary, then
the Administrative Agent is irrevocably authorized by the Lenders to release
such Subsidiary Loan Party from all obligations under the Loan Documents. The
Administrative Agent shall execute any release documents in accordance with the
immediately preceding sentence promptly upon request of IHS without the consent
or further agreement of any Lender.
Section 9.09.    No Other Duties. Anything herein to the contrary
notwithstanding, the lead arranger listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
ARTICLE X.    

Miscellaneous
Section 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be




--------------------------------------------------------------------------------


in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Loan Party, to IHS at 15 Inverness Way East, Englewood,
Colorado 80112, Attention: Chief Financial Officer, Facsimile: 303-754-4025 with
a copy to: Stephen Green, Esq., Executive Vice President & General Counsel, IHS
Inc., Two Grand Central Tower, 140 East 45th Street, 40th Floor, New York, New
York 10017; Telephone: (212) 850-8543; Facsimile: 212 850-8540;
(ii)    if to the Administrative Agent for payments, the Borrowing request, and
notices of continuations and conversions of Borrowings, to Bank of America,
N.A., One Independence Center, 101 North Tryon Street, Mail Code NC1-001-05-46,
Charlotte, North Carolina 28255, Attention: James Underwood, Telephone: (980)
683-2812; Telecopy: (704) 548-5646, Email: James.A.Underwood@baml.com;
(iii)    if to the Administrative Agent for any other notice, Bank of America,
N.A., Agency Management, 1455 Market Street, Mail Code CA5-701-05-19, San
Francisco, California 94103, Attention: Aamir Saleem, Telephone (415) 436-2769;
Telecopy (415) 503-5089; Email: Aamir.Saleem@baml.com; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or IHS may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Any
party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Section 10.02.    Waivers; Amendments.
(a)    No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent or any Lender in exercising, and no course of dealing with respect to, any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by IHS, Borrower and the
Required Lenders or, in the case of any other




--------------------------------------------------------------------------------


Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Term Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Term
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b), (c), (e), or (f) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of "Required Lenders" or "Obligations" (or any term defined therein) or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, or (vi) release any Subsidiary Loan Party from its Guarantee under
the US Guaranty Agreement (except as expressly provided in Section 9.08) or
limit its liability in respect of such Guarantee, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.
Section 10.03.    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. IHS shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnity. IHS indemnifies the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by IHS or any Subsidiary, or any Environmental
Liability related in any way to IHS or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    Lenders' Agreement to Pay. To the extent that IHS fails to pay any amount
required




--------------------------------------------------------------------------------


to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent. For purposes hereof, a Lender's "pro rata
share" shall be determined based upon its share of the outstanding Term Loans at
the time.
(d)    Waiver of Damages. To the extent permitted by applicable law, no Loan
Party shall assert, and each Loan Party waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.
(e)    Payment. All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.
Section 10.04.    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Indemnitee), except that (i) neither
IHS nor Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Indemnitee), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders, any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and the Loans at the time owing to it) with the prior written
consent of:
(A)    IHS, which shall not be unreasonably withheld or delayed; provided that
no consent of IHS shall be required for an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund (as defined below) or, if an Event of Default
exists, any other Person; and
(B)    the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Loans, the amount of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) (i) shall not be
less than $10,000,000 unless IHS and the Administrative Agent otherwise consent,
provided that no such consent of IHS shall be required if an Event of Default
exists;




--------------------------------------------------------------------------------


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
and
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
For the purposes of this Section 10.04(b), the term "Approved Fund" means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitment of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive, Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    Participations. (i) Any Lender may, without the consent of IHS or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of the Term Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such




--------------------------------------------------------------------------------


Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Borrower, IHS, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15(c) as though it were a
Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with IHS's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless IHS is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.14(e) as though it were a Lender.
(d)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied. The provisions of Sections 2.12, 2.13,
2.14 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the termination of the Term Commitments or the
termination of this Agreement or any provision hereof.
Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative




--------------------------------------------------------------------------------


Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08.    Right of Setoff. If an Event of Default exists, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of Borrower against any of and all the obligations
of that Borrower now or hereafter existing under this Agreement or the other
Loan Documents held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
Section 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
(b)    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the




--------------------------------------------------------------------------------


laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law. Each
party hereby irrevocably waives any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Loan Document that service of
process was in any way invalid or effective. Nothing herein shall affect the
right of the Administrative Agent or any other Creditor to serve process in
another manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.
(e)    Process Agent. Each Loan Party hereby irrevocably designates, appoints
and empowers IHS with offices at Two Grand Central Tower, 140 East 45th Street,
40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive Vice
President & General Counsel (Telephone: (212) 850-8543; Facsimile: 212 850-8540)
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. IHS accepts such appointment and the similar appointments
contained in the other Loan Documents and agrees to so act on the behalf of each
Loan Party hereunder and under the other Loan Documents until the Full
Satisfaction of the Obligations. If for any reason IHS shall cease to be
available to act as such, each Loan Party agrees to designate a new designee,
appointee and agent in the United States on the terms and for the purposes of
this provision satisfactory to the Administrative Agent under this Agreement.
Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the




--------------------------------------------------------------------------------


enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of IHS or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than IHS or Borrower
and other than as a result of a breach know to such party by such source of any
confidentially agreement binding upon the source. For the purposes of this
Section, "Information" means all information received from any Loan Party
relating to any Loan Party, other than any such information that is available to
the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the applicable Loan Party; provided that, in the case of
information received from a Loan Party after the JPMorgan Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 10.13.    Maximum Interest Rate.
(a)    Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the "Contract Rate") for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term "Maximum Rate" means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate.
(b)    Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
Borrower. In determining whether or not the interest paid or payable exceeds the
Maximum Rate, Borrower and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non‑principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.




--------------------------------------------------------------------------------


Section 10.14.    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.
Section 10.15.    No Fiduciary Relationship. The relationship between the Loan
Parties on the one hand and the Administrative Agent and each Lender on the
other is solely that of debtor and creditor, and neither the Administrative
Agent nor any Lender has any fiduciary or other special relationship with any
Loan Party, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between the Loan Parties on the one
hand and the Administrative Agent and each Lender on the other to be other than
that of debtor and creditor.
Section 10.16.    Equitable Relief. Borrower recognizes that in the event
Borrower or any other Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders.
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.
Section 10.17.    Construction. Borrower, each other Loan Party (by its
execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.
Section 10.18.    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 10.19.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Party, which information includes the name and address
of the Loan Party and other information that will allow such Lender to identify
the Loan Party in accordance with the Patriot Act.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
IHS GLOBAL INC., as Borrower
IHS INC., as IHS




By: /s/ Stephen Green
Stephen Green, Executive Vice President & Secretary of each of the foregoing
companies






--------------------------------------------------------------------------------


BANK OF AMERICA,
NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
By:    /s/ Gabriela Millhorn
Name:    Gabriela Millhorn
Title:    Managing Director
ROYAL BANK OF CANADA, as a Lender
By:    /s/ D.W. Scott Johnson
Name:    D.W. Scott Johnson
Title:    Authorized Signatory




LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:
Schedule 1.01
–
Guarantors
Schedule 2.01
–
Term Commitments
Schedule 3.06
–
Disclosed Matters
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Investments
Schedule 6.09
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Guaranty Agreement (US)
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request









--------------------------------------------------------------------------------


SCHEDULE 1.01
TO
IHS INC.
CREDIT AGREEMENT
GUARANTORS
Guarantors
IHS Inc.
IHS Holding, Inc.
IHS CERA LLC (formerly known as IHS CERA Inc.)











--------------------------------------------------------------------------------


SCHEDULE 2.01
TO
IHS INC.
CREDIT AGREEMENT
COMMITMENTS
Lender
Term Loan
Term Commitment
Bank of America, N.A
$165,000,000
Royal Bank of Canada
$85,000,000
TOTAL
$250,000,000










--------------------------------------------------------------------------------


SCHEDULE 3.06
TO
IHS INC.
CREDIT AGREEMENT
DISCLOSED MATTERS


None





--------------------------------------------------------------------------------


SCHEDULE 3.12
TO
IHS INC.
CREDIT AGREEMENT
MATERIAL SUBSIDIARIES
Name
Jurisdiction of Organization
Percentage
Ownership
IHS Holding Inc. (f/k/a Information Handling Service Group Inc.)
Delaware
100%
IHS Global Inc. (successor by merger to IHS Global Insight (USA) Inc. and
Seismic Micro-Technology, Inc.)
Delaware
100%
IHS Global S.A.
Switzerland
100%
IHS Energy (Canada) Ltd
Alberta
100%
IHS CERA LLC (f/k/a IHS CERA Inc.)
Massachusetts
100%
IHS Group Holdings Limited
England and Wales
100%
IHS Global Limited
England and Wales
100%








--------------------------------------------------------------------------------


SCHEDULE 6.01
TO
IHS INC.
CREDIT AGREEMENT
EXISTING INDEBTEDNESS
Rollover Loan Notes to Prime Trustees Limited as trustee of the Prime
Publications Limited Share Incentive Plan issued as part of purchase price to
the shareholders in connection with the purchase of IHS Fairplay- £1,240,435
outstanding at January 1, 2011
Indebtedness under the JPMorgan Credit Agreement







--------------------------------------------------------------------------------


SCHEDULE 6.02
TO
IHS INC.
CREDIT AGREEMENT
EXISTING LIENS
None







--------------------------------------------------------------------------------


SCHEDULE 6.04
TO
IHS INC.
CREDIT AGREEMENT
INVESTMENTS
None





--------------------------------------------------------------------------------


SCHEDULE 6.09
TO
IHS INC.
CREDIT AGREEMENT
EXISTING RESTRICTIONS
Restrictions in JPMorgan Credit Agreement





--------------------------------------------------------------------------------


EXHIBIT A
TO
IHS INC.
CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION





--------------------------------------------------------------------------------


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________


[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower:    IHS Global Inc.

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of August 29, 2012 among IHS
Inc., IHS Global Inc., the Lenders parties thereto, Bank of America, N.A., as
Administrative Agent, and the other agents parties thereto.

______________________________
1 Select as applicable.



--------------------------------------------------------------------------------


6.    Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
Term Loans
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:                        
Title:                    
ASSIGNEE
[NAME OF ASSIGNEE]
By:                        
Title:                    


______________________________
2 Set forth, to at least 9 decimals, as a percentage of the Term
Commitment/Loans for all Lenders thereunder.



--------------------------------------------------------------------------------


[Consented to and]3 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:                        
Title:                    
[Consented to:]4 
IHS INC.
By:                        
Title:                    


______________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of IHS is required by the terms of the Credit
Agreement.







--------------------------------------------------------------------------------


ANNEX 1
IHS Global Inc.
Credit Agreement


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Inc., any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by IHS Inc.,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including without limitation, meeting the criteria set forth in the definition
of Lenders), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Sections 3.04 or 5.01 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender5, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.
______________________________
5 The concept of "Foreign Lender" should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.





--------------------------------------------------------------------------------


EXHIBIT B
TO
IHS INC.
CREDIT AGREEMENT
COMPLIANCE CERTIFICATE





--------------------------------------------------------------------------------


COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, _____
To:    Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Aamir Saleem
Telephone: (415) 436-2769
Telecopy: (415) 503-5089


and each Lender


Ladies and Gentlemen:
This Compliance Certificate (the "Certificate") is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the "Agreement")
dated as of August 29, 2012, among IHS Global Inc. (the "Borrower"), IHS Inc.,
Bank of America, N.A. as administrative agent, and the Lenders named therein.
All capitalized terms, unless otherwise defined herein, shall have the same
meanings as in the Agreement. All the calculations set forth below shall be made
pursuant to the terms of the Agreement.
The undersigned, an authorized financial officer of IHS in his capacity as such
financial officer and not in his individual capacity, does hereby certify to the
Administrative Agent and the Banks that:
1. DEFAULT
 
No Default has occurred or, if a Default has occurred, I have described on the
attached Exhibit "A" the nature thereof and the steps taken or proposed to
remedy such Default.
 
 
 
 
Compliance
2.   SECTION 5.01 - Financial Statements and Records
 
 
 
 
 
 
 
(a) Annual audited financial statements of IHS on a consolidated basis within
90 days after the end of each fiscal year end (together with Compliance
Certificate).
 
 
Yes
No
N/A
 
 
 
 
 
 
(b) Quarterly unaudited financial statements of IHS on a consolidated basis
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (together with Compliance Certificate).
 
 
Yes
No
N/A
 
 
 
 
 
 
3.   SECTION 5.09 - Additional Subsidiaries
 
 
 
 
 
 
 
(a) Is there any Domestic Subsidiary which is a Material Subsidiary that:
 
 
Yes
No
 
 
 
 
 
 
 
   (i) Guarantees any of the "Obligations" under the JPMorgan Credit Agreement;
or
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


   (ii) is required to Guarantee any of the "Obligations" under the JPMorgan
Credit Agreement?
 
 
 
 
 
 
 
 
 
 
 
4.   SECTION 6.01 - Debt
 
 
 
 
 
 
 
 
 
 
 
No additional Indebtedness except, among other permitted:
 
 
 
 
 
 
 
 
 
 
 
(a) Unsecured Subsidiary Indebtedness owed to third parties not to exceed:
 
$75,000,000
Yes
No
 
Actual outstanding:
 
$_______
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
5.   SECTION 6.02 - Liens
 
 
 
 
 
 
 
 
 
 
 
(a) Other Liens securing Indebtedness or other Obligations not exceeding
 
$25,000,000
 
 
 
 
 
 
 
 
 
(d) Actual outstanding amount of Indebtedness or other obligation secured by
other Liens:
 
$_______
Yes
No
 
 
 
 
 
 
 
6.   SECTION 6.04 - Investments
 
 
 
 
 
 
 
 
 
 
 
(a) Loans and advances to officers, directors and employees not to exceed:
 
$1,000,000
 
 
 
 
 
 
 
 
 
(b) Actual
 
$_______
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
7. SECTION 6.05 - Asset Dispositions
 
 
 
 
 
 
 
 
 
 
 
(a) Asset dispositions where Net Proceeds not reinvested not to exceed
$25,000,000
 
 
 
 
 
 
 
 
 
 
 
(b) Actual market or book value, whichever is greater, of assets disposed of for
which the Net Proceeds have not be reinvested.
 
$________
Yes
No
 
 
 
 
 
 
 
8. SECTION 7.01 - Interest Coverage Ratio
 
 
 
 
 
 
 
 
 
 
 
(a) Consolidated EBITDA (from Schedule 1)
 
$________
 
 
 
 
 
 
 
 
 
(b) Consolidated Interest Expense
 
$________
 
 
 
 
 
 
 
 
 
(c) Line 8(a) ÷ Line 8(b)
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(d) Minimum Interest Coverage Ratio permitted by the Agreement
 
3.00 to 1.00
 
Yes
No
 
 
 
 
 
 
9.   SECTION 7.02 - Leverage Ratio6
 
 
 
 
 
 
 
 
 
 
 
(a) Consolidated Funded Indebtedness
 
$________
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------


(b) Consolidated EBITDA (from Schedule 1)
 
$________
 
 
 
 
 
 
 
 
 
(c) Actual Leverage Ratio: 9 (a) ÷ 9 (b)=
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(d) Maximum Leverage Ratio
 
3.00 to 1.00
 
Yes
No
 
 
 
 
 
 
10. Determination of Applicable Rate
 
 
 
 
 
 
 
 
 
 
 
(a) Leverage Ratio (from 9(c))
 
___ to 1.00
 
 
 
 
 
 
 
 
 
(b) Adjustment to margin and fees required (see pricing grid on Schedule 2)
 
 
 
Yes
No
 
 
 
 
 
 
(c) If adjustment required, set forth below new margins and fees
 
 
 
 
 
 
 
 
 
 
 
(i) ABR Spread
 
_______%
 
 
 
(ii) Fixed Rate Spread
 
_______%
 
 
 
 
 
 
 
 
 
11. ATTACHED SCHEDULES
 
Attached hereto as schedules are the calculations supporting the computation set
forth above in this Certificate. All information contained herein and on the
attached schedules is true and correct.
 
12. FINANCIAL STATEMENTS
 
The financial statements attached hereto were prepared in accordance with GAAP
and fairly present in all material respects (subject to year end audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.
 
13. CONFLICT
 
In the event of conflict between this Certificate and the Agreement, the
Agreement shall control.



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.
IHS INC.
By:                                
Name:                            
Title:                            


______________________________
6 If IHS has notified the Administrative Agent in writing that an Acquisition
Threshold has been achieved and has elected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 3.50 to 1.00 during the related Elevated
Leverage Period.



--------------------------------------------------------------------------------


SCHEDULE 1
TO
COMPLIANCE CERTIFICATE


(1) Consolidated EBITDA.
 
 
 
 
 
Consolidated Net Earnings:
$___________
 
 
 
 
 
 
(a) Consolidated Interest Expense
$___________
 
 
(b) Consolidated Income Tax Expense
$___________
 
 
(c) Consolidated Depreciation and Amortization Charges
$___________
 
 
(d) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any IHS incentive plan
$___________
 
 
(e) cash non-recurring acquisition or restructuring charges or expenses related
to employee severance or facilities consolidation and acquisition related
transactions expenses provided that for any period of calculation, the aggregate
amount added back under this clause (e) shall not comprise more than 10% of the
Consolidated EBITDA for such period,
$___________
 
 
(f) non-cash losses or charges (including charges incurred pursuant to the
refinancing of the credit facility in effect prior to the Agreement) that are
unusual or non-recurring,
$___________
 
 
(g) extraordinary or unusual one time gains
($___________)
 
 
 
 
 
 
(h) Total: Line 1 plus lines (a) through (f) minus line (g)
 
$___________
 
 
 
(2) Adjustments for Leverage Ratio Calculation.
 
 
 
EBITDA from prior Targets for periods prior to acquisitions
$___________
 
 
 
 
 
(3) Consolidated EBITDA for Leverage Ratio Calculation:
 
$___________
 
 
 
 








--------------------------------------------------------------------------------


SCHEDULE 2
TO
COMPLIANCE CERTIFICATE


Leverage Ratio
Fixed Rate Spread
ABR Spread
Category 1
≥ 2.50 to 1.00
1.75%
0.75%
Category 2
< 2.50 to 1.00
and
≥ 2.00 to 1.00
1.50%
0.50%
Category 3
< 2.00 to 1.00
and
≥ 1.50 to 1.00
1.25%
0.25%
Category 4
< 1.50 to 1.00
and
≥ 1.00 to 1.00
1.125%
0.125%
Category 5
< 1.00 to 1.00
1.00%
0.00%










--------------------------------------------------------------------------------


EXHIBIT C
TO
IHS INC.
CREDIT AGREEMENT
US GUARANTY AGREEMENT





--------------------------------------------------------------------------------


GUARANTY AGREEMENT
(US)
WHEREAS, IHS GLOBAL, INC. ("Borrower") has entered into that certain Credit
Agreement dated August 29, 2012 among IHS INC., Borrower, the lenders party
thereto (the "Lenders") and BANK OF AMERICA, N.A., as the administrative agent
for the lenders (the "Administrative Agent") (such Credit Agreement, as it may
hereafter be amended or otherwise modified from time to time, being hereinafter
referred to as the "Credit Agreement", and capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Credit
Agreement);
WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent's and each Lender's obligations under the Credit Agreement;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a "Guarantor" hereto pursuant to a Subsidiary Joinder
Agreement in the form attached hereto as Exhibit A (individually a "Guarantor"
and collectively the "Guarantors"), hereby irrevocably and unconditionally
guarantees to the Administrative Agent and the Lenders the full and prompt
payment and performance of the Guaranteed Indebtedness (hereinafter defined),
this Guaranty Agreement being upon the following terms:
1.    Guaranteed Indebtedness. The term "Guaranteed Indebtedness", as used
herein, means all of the Obligations, as defined in the Credit Agreement. The
"Guaranteed Indebtedness" shall include any and all post‑petition interest and
expenses (including attorneys' fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor that is a
Subsidiary, to an aggregate amount equal to the largest amount that would not
render such Guarantor's obligations hereunder subject to avoidance under Section
544 or 548 of the United States Bankruptcy Code or under any applicable state
law relating to fraudulent transfers or conveyances.
2.    Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the "Contributing Guarantors"), in a fair and
equitable manner, their obligations arising under this Guaranty Agreement and
the other Loan Documents. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement or under the other Loan
Documents (a "Funding Guarantor") that exceeds its Fair Share (as defined
below), that Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor's Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Contributing Guarantor's Aggregate Payments
(as defined below) to equal its Fair Share. "Fair Share" means, with respect to
a Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied.
"Fair Share Shortfall" means, with respect to a Contributing Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such
Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. "Adjusted Maximum Amount" means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof; provided that, solely for
purposes of calculating the "Adjusted Maximum Amount" with respect to any
Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. "Aggregate




--------------------------------------------------------------------------------


Payments" means, with respect to a Contributing Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
Agreement (including, without limitation, in respect of this paragraph 2) and
the other Loan Documents. The amounts payable as contributions hereunder shall
be determined as of the date on which the related payment or distribution is
made by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this paragraph 2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.
3.    Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Obligations are Fully Satisfied. No set‑off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which Borrower may have against the Administrative
Agent, any Lender or any other party, or which any Guarantor may have against
Borrower, the Administrative Agent, any Lender or any other party, shall be
available to, or shall be asserted by, any Guarantor against the Administrative
Agent, any Lender or any subsequent holder of the Guaranteed Indebtedness or any
part thereof or against payment of the Guaranteed Indebtedness or any part
thereof other than Full Satisfaction of the Obligations. If the payment of any
amount of principal of, interest with respect to or any other amount
constituting the Guaranteed Indebtedness, or any portion thereof, is rescinded,
voided or must otherwise be refunded by the Administrative Agent or any Lender
for any reason, then the Guaranteed Indebtedness and all terms and provisions of
this Guaranty Agreement will be automatically reinstated and become
automatically effective and in full force and effect, all to the extent that and
as though such payment so rescinded, voided or otherwise refunded had never been
made.


4.    Rights Cumulative. If a Guarantor becomes liable for any indebtedness
owing by Borrower to the Administrative Agent or any Lender by endorsement or
otherwise, other than under this Guaranty Agreement, such liability shall not be
in any manner impaired or affected hereby, and the rights of the Administrative
Agent and each Lender shall be cumulative of any and all other rights that the
Administrative Agent or any Lender may ever have against such Guarantor. The
exercise by the Administrative Agent or any Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
5.    Agreement to Pay Guaranteed Indebtedness. In the event of default by
Borrower in payment or performance of the Guaranteed Indebtedness, or any part
thereof, when such Guaranteed Indebtedness becomes due, whether by its terms, by
acceleration, or otherwise, the Guarantors shall, jointly and severally,
promptly pay the amount due thereon to Administrative Agent, without notice or
demand, in the lawful currency in which such amount is due, and it shall not be
necessary for Administrative Agent or any Lender, in order to enforce such
payment by any Guarantor, first to institute suit or exhaust its remedies
against Borrower or others liable on such Guaranteed Indebtedness, or to enforce
any rights against any collateral which shall ever have been given to secure
such Guaranteed Indebtedness. In the event such payment is made by a Guarantor,
then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any Lender with respect to the Guaranteed Indebtedness
to the extent to which the Guaranteed Indebtedness was discharged by such
Guarantor. Notwithstanding the foregoing, upon payment by such Guarantor of any
sums to Administrative Agent or any Lender hereunder, all rights of such
Guarantor against Borrower, any other guarantor or any collateral arising as a
result therefrom by way of right of subrogation, reimbursement, contribution or
otherwise shall in all respects be subordinate and junior in right of payment to
the prior Full Satisfaction of the Obligations. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Guaranteed Indebtedness in the order provided for in
Section 2.15(e) of the Credit Agreement.




--------------------------------------------------------------------------------


6.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by Borrower under the Guaranteed Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
Administrative Agent or any Lender.
7.    Obligations Not Impaired. Each Guarantor hereby agrees that its
obligations under the Loan Documents shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of any Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Indebtedness or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Indebtedness;
(b) any partial release of the liability of any Guarantor hereunder, or the full
or partial release of any other guarantor from liability for any or all of the
Guaranteed Indebtedness; (c) any disability of Borrower, or the dissolution,
insolvency, or bankruptcy of Borrower, any Guarantor, or any other party at any
time liable for the payment of any or all of the Guaranteed Indebtedness;
(d) any renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Guaranteed Indebtedness or any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or
compromise that may be granted or given by Administrative Agent or any Lender to
Borrower, any Guarantor, or any other party ever liable for any or all of the
Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or refusal
of Administrative Agent or any Lender to take or prosecute any action for the
collection of any of the Guaranteed Indebtedness or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (g) the unenforceability or invalidity of any or all of the
Guaranteed Indebtedness or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(h) any payment by Borrower or any other party to Administrative Agent or any
Lender is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason Administrative Agent or any Lender is
required to refund any payment or pay the amount thereof to someone else;
(i) the settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non‑perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Administrative Agent or
any Lender to sell any collateral securing any or all of the Guaranteed
Indebtedness in a commercially reasonable manner or as otherwise required by
law; (m) any change in the corporate existence, structure, or ownership of
Borrower; or (n) any other circumstance which might otherwise constitute a
defense available to, or discharge of, Borrower or any other Guarantor (other
than the Full Satisfaction of the Obligations).
8.    Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:
(a)    Credit Agreement Representations. All representations and warranties in
the Credit Agreement relating to it are true and correct as of the date hereof
and on each date the representations and warranties hereunder are restated
pursuant to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.
(b)    Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.




--------------------------------------------------------------------------------


(c)    Borrower Information. It has adequate means to obtain from Borrower on a
continuing basis information concerning the financial condition and assets of
Borrower and it is not relying upon Administrative Agent or any Lender to
provide (and neither the Administrative Agent nor any Lender shall have any duty
to provide) any such information to it either now or in the future.
(d)    Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of Borrower's and the Lenders' entering
into the Credit Agreement and each Guarantor's executing and delivering this
Guaranty Agreement is reasonably worth at least as much as the liability and
obligation of each Guarantor hereunder, and such liability and obligation and
the Credit Agreement have benefited and may reasonably be expected to benefit
each Guarantor directly or indirectly.
9.    Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Obligations have been Fully Satisfied, it will comply with all covenants set
forth in the Credit Agreement specifically applicable to it.
10.    Right of Set Off. When an Event of Default exists and subject to the
terms of Section 2.15 of the Credit Agreement, Administrative Agent and each
Lender shall have the right to set-off and apply against this Guaranty Agreement
or the Guaranteed Indebtedness or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Administrative
Agent and each Lender to any Guarantor whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not Administrative Agent
or any Lender shall have made any demand under this Guaranty Agreement.  Each
Lender agrees promptly to notify Borrower (with a copy to the Administrative
Agent) after any such setoff and application, provided that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights and remedies of Administrative Agent and Lenders hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Administrative Agent or any Lender may have.
11.    Intercompany Subordination.
(a)    Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations. The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business.
When an Event of Default exists, no payments may be made or given on the
Subordinated Indebtedness, directly or indirectly, by or on behalf of any Debtor
or received, accepted, retained or applied by any Guarantor unless and until the
Obligations shall have been Fully Satisfied. If any sums shall be paid to a
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by such Guarantor for the benefit of Administrative Agent and the
Lenders and shall forthwith be paid to Administrative Agent and applied by
Administrative Agent against the Guaranteed Indebtedness in accordance with this
Guaranty Agreement. For purposes of this Guaranty Agreement and with respect to
a Guarantor, the term "Subordinated Indebtedness" means all indebtedness,
liabilities, and obligations of Borrower or any other Guarantor (Borrower and
such other Guarantors herein the "Debtors") to such Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a




--------------------------------------------------------------------------------


note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.
(b)    Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any Lender presently exist or are hereafter
created or attached. Without the prior written consent of Administrative Agent,
no Guarantor shall (i) file suit against any Debtor or exercise or enforce any
other creditor's right it may have against any Debtor, or (ii) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.
(c)    Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor's relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations have been Fully Satisfied. The Administrative Agent may
apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the Credit Agreement.
12.    Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.08 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by Section
10.02(b) of the Credit Agreement. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
13.    Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of a Guarantor against Administrative Agent or any Lender
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.
14.    Successor and Assigns. This Guaranty Agreement is for the benefit of the
Administrative Agent, the Lenders and their successors and assigns, and in the
event of an assignment of the Guaranteed Indebtedness, or any part thereof, the
rights and benefits hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty Agreement is
binding not only on each Guarantor, but on each Guarantor's successors and
assigns. No Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without prior written consent of each Lender except as
otherwise permitted by the Credit Agreement and any attempted assignment or
transfer without such consent shall be null and void.




--------------------------------------------------------------------------------


15.    Reliance and Inducement. Each Guarantor recognizes that Administrative
Agent and the Lenders are relying upon this Guaranty Agreement and the
undertakings of each Guarantor hereunder and under the other Loan Documents to
which each is a party in making extensions of credit to Borrower under the
Credit Agreement and further recognizes that the execution and delivery of this
Guaranty Agreement and the other Loan Documents to which each Guarantor is a
party is a material inducement to Administrative Agent and the Lenders in
entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party.
16.    Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of IHS in accordance with
the notice provisions in the Credit Agreement.
17.    Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys' fees and all other reasonable costs and expenses incurred
by Administrative Agent and the Lenders in connection with the administration,
enforcement, or collection of this Guaranty Agreement.
18.    Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by Borrower of additional
indebtedness, and all other notices and demands with respect to the Guaranteed
Indebtedness and this Guaranty Agreement.
19.    Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof applicable to each Guarantor, are incorporated herein by
reference, the same as if stated verbatim herein, and each Guarantor agrees that
Administrative Agent and the Lenders may exercise any and all rights granted to
any of them under the Credit Agreement and the other Loan Documents without
affecting the validity or enforceability of this Guaranty Agreement.
20.    Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, the Administrative Agent and the Lenders with
respect to each Guarantor's guaranty of the Guaranteed Indebtedness and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty Agreement is intended by each Guarantor, the Administrative Agent
and the Lenders as a final and complete expression of the terms of the Guaranty
Agreement, and no course of dealing among any Guarantor, the Administrative
Agent and any Lender, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty Agreement.
21.    No Waiver. No failure or delay by the Administrative Agent or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.
22.    Damage Limitation. To the extent permitted by applicable law, each
Guarantors agrees that it will not assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)




--------------------------------------------------------------------------------


arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.
23.    Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Obligations have been Fully Satisfied.
24.    Counterparts. This Guaranty Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.
25.    Severability. Any provision of this Guaranty Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
26.    Governing Law. This Guaranty Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
27.    Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.




--------------------------------------------------------------------------------


28.    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to paragraph 27. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
29.    Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers IHS with offices at Two Grand Central Tower, 140 East 45th
Street, 40th Floor, New York, NY 10017, Attn: Stephen Green, Esq., Executive
Vice President & General Counsel (Telephone: (212) 850-8543; Facsimile: 212
850-8540) as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents which may be served in
any such action or proceeding. IHS accepts such appointment and agrees to so act
on the behalf of each Guarantor hereunder until the Full Satisfaction of the
Obligations. If for any reason IHS shall cease to be available to act as such,
each Guarantor agrees to designate a new designee, appointee and agent in the
United States on the terms and for the purposes of this provision satisfactory
to the Administrative Agent under this Agreement.
30.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
31.    Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.
EXECUTED as of the date first written above.
GUARANTORS:
IHS Inc.
IHS Holding, Inc.
IHS CERA LLC


By:                                
Stephen Green, Executive Vice President & Secretary of each Guarantor




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


EXHIBIT "A"
TO
GUARANTY AGREEMENT
(US)
Subsidiary Joinder Agreement





--------------------------------------------------------------------------------


SUBSIDIARY JOINDER AGREEMENT
This SUBSIDIARY JOINDER AGREEMENT (the "Agreement") dated as of
____________________, ____ is executed by the undersigned (the "Guarantor") for
the benefit of BANK OF AMERICA, N.A., in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the "Administrative Agent") and for the benefit of the
Administrative Agent and the Lenders in connection with that certain Credit
Agreement dated as of August 29, 2012 among IHS Global Inc., IHS Inc., the
lenders party thereto and the Administrative Agent (such Credit Agreement, as it
may hereafter be amended or otherwise modified from time to time, being
hereinafter referred to as the "Credit Agreement", and capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Credit
Agreement).
The Guarantor [is a newly formed or newly acquired Material Subsidiary and] is
required to execute this Agreement pursuant to Sections 5.09 of the Credit
Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:
1.    The Guarantor hereby assumes all the obligations of a "Guarantor" under
the US Guaranty Agreement and agrees that it is a "Guarantor" and bound as a
"Guarantor" under the terms of the US Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the Lenders the full and prompt payment and performance of the Guaranteed
Indebtedness (as defined in the US Guaranty Agreement) upon the terms and
conditions set forth in the US Guaranty Agreement.
2.    This Agreement shall be deemed to be part of, and a modification to, the
US Guaranty Agreement and shall be governed by all the terms and provisions of
the US Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Guarantor enforceable against Guarantor. The Guarantor
hereby waives notice of Administrative Agent's or any Lender's acceptance of
this Agreement.
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.
Guarantor:


By:                                
Name:                            
Title:                            





--------------------------------------------------------------------------------


EXHIBIT D
TO
IHS INC.
CREDIT AGREEMENT
Borrowing Request





--------------------------------------------------------------------------------


BORROWING REQUEST
___________, __, ____
To:    Bank of America, N.A.
One Independence Center, 101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: James Underwood
Telephone: (980) 683-2812
Telecopy: (704) 548-5646


and each Lender


Ladies and Gentlemen:
The undersigned, IHS Global Inc. (the "Borrower"), refers to the Credit
Agreement (as amended, the "Agreement") dated as of August 29, 2012, among
Borrower, IHS Inc., Bank of America, N.A. as administrative agent, and the
Lenders named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Borrower hereby gives the Administrative Agent and the Lenders notice pursuant
to Section 2.03 of the Credit Agreement that Borrower requests the Borrowing
under the Credit Agreement, and in connection therewith sets forth below the
information relating to such Borrowing (the "Requested Borrowing").
(i)
The date of the Requested Borrowing is ______________;

(ii)
The principal amount of the Requested Borrowing is $_______________;

(iii)
The Type or Types of the Borrowing requested (i.e., ABR Borrowing or Fixed
Borrowing) and, if applicable the Interest Periods applicable thereto are set
forth in the table below:

Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)



(iv)
The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

Dollar Amount
Recipient
Instructions
$
 
 
$
 
 
$
 
 
$
 
 



By its execution below, Borrower represents and warrants to the Administrative
Agent and the Lenders:



--------------------------------------------------------------------------------


(i)    At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists; and
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the Requested
Borrowing with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
IHS GLOBAL INC.
By:        
Name:        
Title:        





--------------------------------------------------------------------------------


EXHIBIT E
TO
IHS INC.
CREDIT AGREEMENT
Interest Election Request





--------------------------------------------------------------------------------


INTEREST ELECTION REQUEST
___________ ___, ____
To:    Bank of America, N.A.
One Independence Center, 101 N. Tryon Street
Mail Code: NC1-001-05-46
Charlotte, NC 28255
Attention: James Underwood
Telephone: (980) 683-2812
Telecopy: (704) 548-5646




and each Lender


Ladies and Gentlemen:
The undersigned, IHS Global Inc. (the "Borrower"), refers to the Credit
Agreement (as amended, the "Agreement") dated as of August 29, 2012, among
Borrower, IHS Inc., Bank of America, N.A. as administrative agent, and the
Lenders named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Borrower hereby gives the Administrative Agent and the Lenders notice pursuant
to Section 2.05 of the Credit Agreement that Borrower requests a conversion or
continuation (a "Change") of the Borrowing or Borrowings specified on Schedule
1.
By its execution below, Borrower represents and warrants to the Administrative
Agent and the Lenders:
(i)    At the time of and immediately after giving effect to the requested
Change, no Default exists; and
(ii)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct on and as of the date of the requested
Change with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.
The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.
IHS GLOBAL INC.
By:        
Name:        
Title:        





--------------------------------------------------------------------------------


SCHEDULE 1
TO
INTEREST ELECTION REQUEST


Term Loan
Current Type
(ABR, or Fixed)
Current Principal Amount
Current Interest Period Expiration Date
Continue as (Type)
Convert to (Type)
New Interest Period Length
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





